Exhibit 10.1
DATED 1 FEBRUARY 2009
UBC MEDIA GROUP PLC (1)
- and -
GLOBAL TRAFFIC NETWORK (UK) LIMITED (2)
- and-
GLOBAL TRAFFIC NETWORK, INC. (3)

 
SHARE PURCHASE AGREEMENT
relating to
The Unique Broadcasting Company Limited
 
FINERS STEPHENS INNOCENT LLP
179 Great Portland Street
London W1W 5LS
Tel: 020 7323 4000
DX: 42739 (Oxford Circus North)
Fax: 020 7580 7069
Ref: P325/550389.3
FSI-3484001-5
Date: 2 February 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
1
  INTERPRETATION     1  
2
  CONDITIONS     8  
3
  SALE AND PURCHASE     8  
4
  CONSIDERATION     9  
5
  COMPLETION     13  
6
  WARRANTIES     15  
7
  LIMITATIONS ON CLAIMS     16  
8
  RECOVERY FROM THIRD PARTIES     19  
9
  CONDUCT OF THIRD PARTY CLAIMS     19  
10
  INDEMNITIES     21  
11
  INFORMATION TECHNOLOGY     22  
12
  RESTRICTIONS     23  
13
  CONFIDENTIALITY AND ANNOUNCEMENTS     24  
14
  FURTHER ASSURANCE     25  
15
  ASSIGNMENT     26  
16
  WHOLE AGREEMENT     26  
17
  VARIATION AND WAIVER     26  
18
  COSTS     26  
19
  NOTICES AND SERVICE OF PROCEEDINGS     27  
20
  INTEREST ON LATE PAYMENT     28  
21
  SEVERANCE     28  
22
  AGREEMENT SURVIVES COMPLETION     28  
23
  THIRD PARTY RIGHTS     28  
24
  SUCCESSORS     29  
26
  COUNTERPARTS     30  
27
  LANGUAGE     30  
28
  GOVERNING LAW AND JURISDICTION     30   SCHEDULE 1 — Particulars of the
Company     31   SCHEDULE 2 — Conditions     32   SCHEDULE 3 — Completion     34
 
 
  Part 1 — Conduct between exchange and completion     34  
 
  Part 2 — What the Seller shall deliver to the Buyer at Completion     37  
SCHEDULE 4 — Warranties     40  
 
  Part 1 — General warranties     40  
 
  Part 2 — Tax Warranties     65  

 



--------------------------------------------------------------------------------



 



                      Page   SCHEDULE 5 — Commercial Agreements     74  
SCHEDULE 6 — Intellectual Property Rights     75  
 
  Part 1 — Registered intellectual property rights      
 
  Part 2 — Material unregistered intellectual property rights      
 
  Part 3 — Intellectual property rights licensed from third parties      
 
  Part 4 — Intellectual property rights licensed to third parties       SCHEDULE
7 — Information Technology     76  
 
  Part 1 — Particulars of IT system      
 
  Part 2 — Particulars of IT contracts       SCHEDULE 8 — Particulars of
Underlet Property     77   SCHEDULE 9 — Basis for preparation of the Completion
Accounts     78   SCHEDULE 10 — The Retention     79  

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated 1 February 2009
PARTIES

(1)   UBC MEDIA GROUP PLC incorporated and registered in England and Wales with
company number 3958483 whose registered office is at 50 Lisson Street, London,
NW1 5DF (“Seller”).   (2)   GLOBAL TRAFFIC NETWORK (UK) LIMITED incorporated and
registered in England and Wales (company no. 5867987) whose registered office is
at 179 Great Portland Street, London, W1W 5LS (“Buyer”).   (3)   GLOBAL TRAFFIC
NETWORK, INC. incorporated and registered in the state of Nevada in the United
States of America whose principal executive offices are at 880 Third Ave, 6th
Floor, New York, NY 10022, USA of which the Buyer is a wholly owned subsidiary
(“Buyer’s Parent”).

BACKGROUND

(A)   The Company has an issued share capital of £67,090 divided into 67,090
ordinary shares of £1 each and such share capital is beneficially owned by and
registered in the name of the Seller.   (B)   Further particulars of the Company
at the date of this agreement are set out in Schedule 1.   (C)   The Seller has
agreed to sell and the Buyer has agreed to buy the Sale Shares subject to the
terms and conditions of this agreement.

AGREED TERMS

1.   INTERPRETATION   1.1   The definitions and rules of interpretation in this
clause apply in this agreement.

     
“54 Lisson Street Lease”
  the lease of 54 Lisson Street, London dated 26 July 2006 made between the
Landlord (1) and the Company (2)
 
   
“Accounts”
  the audited financial statements of the Company as at and to the Accounts
Date, including the balance sheet, profit and loss account together with the
notes thereon and the auditors’ and directors’ reports (copies of which are
attached to the Disclosure Letter)
 
   
“Accounts Date”
  31 March 2008
 
   
“Auditors”
  the auditors for the time being of the Company
 
   
“Bad Debts”
  the aggregate of those debts owed to the Company that remain outstanding on
the date on which the Completion Accounts are unconditionally agreed in
accordance with clause 4.3
 
   
“Business”
  the commercial division of the Seller encompassing the Network Drive,
Entertainment News, Fresh 40 Chart Show and the provision of advertising airtime
sales services and sponsorship and promotions services to the radio industry

1



--------------------------------------------------------------------------------



 



     
“Business Day”
  a day (other than a Saturday, Sunday or public holiday) when banks in the City
of London are open for the transaction of all normal banking business
 
   
“Buyer’s Accountants”
  BDO Kendalls NSW
 
   
“Buyer’s Solicitors”
  Finers Stephens Innocent LLP of 179 Great Portland Street, London W1W 5LS or
their successors in practice or any other firm of solicitors appointed by the
Buyer for the purposes of this agreement
 
   
“CAA 2001”
  the Capital Allowances Act 2001
 
   
“Claim” and “Substantiated Claim”
  have the meanings set out respectively in clause 7
(Limitations on Claims)
 
   
“Commercial Agreements”
  those commercial agreements listed in Schedule 5
 
   
“Company”
  The Unique Broadcasting Company Limited, a company incorporated and registered
in England and Wales with company number 2229296 whose registered office is at
50 Lisson Street, London, NW1 5DF further details of which are set out in Part 1
of Schedule 1
 
   
“Companies Acts”
  the Companies Act 1985, the Companies Act 1989 and/or the Companies Act 2006
to the extent the same are effective at law and applicable
 
   
“Completion”
  completion of the sale and purchase of the Sale Shares in accordance with this
agreement
 
   
“Completion Accounts”
  the balance sheet to be prepared in accordance with clause 4.3
 
   
“Completion Date”
  has the meaning given in clause 5.2 (Completion)
 
   
“Conditions”
  the conditions set out in Schedule 2 (Conditions)
 
   
“Connected”
  in relation to a person, has the meaning contained in section 839 of the Taxes
Act
 
   
“Consideration”
  the Initial Consideration and the Earn Out Consideration
 
   
“Control”
  in relation to a body corporate, the power of a person to secure that the
affairs of the body corporate are conducted in accordance with the wishes of
that person:
 
   
 
 
(a)    by means of the holding of shares, or the possession of voting power, in
or in relation to that or any other body corporate; or

2



--------------------------------------------------------------------------------



 



     
 
 
(b)    by virtue of any powers conferred by the constitutional or corporate
documents, or any other document, regulating that or any other body corporate,
 
   
 
  and a “Change of Control” occurs if a person who Controls any body corporate
ceases to do so or if another person acquires Control of it
 
   
“Debt Exchange Agreement”
  the debt exchange agreement to be made prior to Completion between (1) the New
Unique Broadcasting Company Limited, (2) the Seller and (3) the Company in
respect of a debt of (approximately) £500,000
 
   
“Deposit”
  £350,000 held in an escrow account jointly by the Buyer’s Solicitors and the
Seller’s Solicitors
 
   
“Director”
  each person who is a director of the Company, the names of whom are set out in
Schedule 1
 
   
“Disclosed”
  fairly disclosed (with sufficient detail to identify the nature and scope of
the matter disclosed) in or under the Disclosure Letter
 
   
“Disclosure Letter”
  the letter from the Seller to the Buyer with the same date as this agreement
that is described as the disclosure letter, including the bundle of documents
attached to it (“Disclosure Bundle”)
 
   
“Doubtful Debts”
  debts owed to the Company that have not been collected within the 60 day
period commencing on the day after the last day of the relevant Earn Out Period
 
   
“Earn Out Consideration”
  the additional cash consideration to be determined in accordance with clause
4.4
 
   
“Earn Out Revenue”
  gross revenue of the Business less all agency commissions arising thereon and
less Doubtful Debts
 
   
“Encumbrance”
  any interest or equity of any person (including any right to acquire, option
or right of pre-emption) or any mortgage, charge, pledge, lien, assignment,
hypothecation, security, title, retention or any other security agreement or
arrangement
 
   
“Event”
  has the meaning given in the Tax Deed
 
   
“FSMA”
  the Financial Services and Markets Act 2000
 
   
“GM”
  the general meeting of the shareholders of the Seller convened for 11.00 am on
23 February 2009
 
   
“Group”
  in relation to a company (wherever incorporated) that company, any company of
which it is a subsidiary (its holding company) and any other subsidiaries of any
such holding company; and each company in a Group is a member of the Group and
unless the context otherwise requires, the application of the definition of
Group to any company at any time will apply to the company as it is at that time

3



--------------------------------------------------------------------------------



 



     
“Hive Out Agreement”
  the agreed form business and share transfer agreement between (1) the Company
and (2) the New Unique Broadcasting Company Limited proposed to be entered into
prior to GM
 
   
“Identified Station Contracts”
  the Business’ agreements with GMG Radio Limited, Bauer Radio (or) EMAP Radio
Limited, UTV Radio (GB) Limited, Global Radio Holdings Limited (or) GCAP Media
Services Limited and Virgin Radio Limited for the receipt of advertising airtime
sales services
 
   
“Initial Consideration”
  £9,000,000 sterling
 
   
“Intellectual Property Rights”
  has the meaning given in paragraph 20.1 of Part 1 of Schedule 4 (Warranties)
 
   
“ITEPA”
  the Income Tax (Earnings and Pensions) Act 2003
 
   
“IT Services Agreement”
  the agreed form transition IT services agreement between (1) The New Unique
Broadcasting Company Limited, (2) the Seller and (3) the Company proposed to be
entered into simultaneously with the Hive Out Agreement
 
   
“ITTOIA”
  the Income Tax (Trading and Other Income) Act 2005
 
   
“Landlord”
  Clearvalley Properties Limited or the owner from time to time of the immediate
reversion to the Lease and the 54 Lisson Street Lease
 
   
“Lease”
  has the meaning given in paragraph 24.1 of Part 1 of Schedule 4
 
   
“Letter of Intent”
  the letter of intent entered into between the Seller and the Buyer’s Parent on
7 May 2008 (as amended on 30 June 2008, 11 July 2008, 14 July 2008, 26 September
2008) and 30 September 2008 setting out the key terms and conditions that form
the basis of this Transaction
 
   
“Licence to Assign”
  a licence to assign between the Landlord (1) the Company (2) The New Unique
Broadcasting Company Limited (3) and the Seller (4) in the agreed form or in
such other form as the Buyer and the Seller shall agree (each party acting
reasonably) authorising the assignment of the Lease and the 54 Lisson Street
Lease.
 
   
“Licence to Underlet”
  a licence to underlet in the agreed form or in such other form as the Buyer or
the Seller may agree (each party acting reasonably) made between the Landlord
(1), The New Unique Broadcasting Company Limited (2) and the Company
(3) authorising the grant of the Underlease

4



--------------------------------------------------------------------------------



 



     
“Loan Waiver Agreement”
  the loan waiver agreement to be entered into prior to Completion between
(1) the Company and (2) the Seller in respect of an inter-company debt of
(approximately) £8,000,000
 
   
“Management Accounts”
  the unaudited balance sheet of the Business as at 31 December 2008 and the
unaudited profit and loss account of the Business (including any notes thereon)
for the period of eight months ended 31 December 2008 (a copy of such updated
accounts is attached to the Disclosure Letter)
 
   
“News Business”
  the business previously conducted by the commercial division of the Seller
encompassing Sky News Radio and the related provision of advertising airtime
sales services and sponsorship and promotions services to the radio industry
 
   
“Pension Scheme”
  the Money Purchase Group Personal Pension Scheme with Standard Life
 
   
“Previously-owned Land and Buildings”
  has the meaning given in paragraph 24.1 of Part 1 of Schedule 4 (Warranties)
 
   
“Property”
  has the meaning given in paragraph 24.1 of Part 1 of Schedule 4 (Warranties)
 
   
“Recognised Investment Exchange”
  has the meaning contained in section 285 of FSMA
 
   
“Regulations”
  the Transfer of Undertaking (Protection of Employment) Regulations 1981 and
2006
 
   
“Retention”
  the amount to be paid to the Retention Holders in accordance with clause 4.2
 
   
“Retention Agreement”
  the agreement in the agreed form between the Seller, the Buyer and the
Retention Holders relating to the Retention
 
   
“Retention Holders”
  the Seller’s Solicitors and the Buyer’s Solicitors
 
   
“Sale Shares”
  the 67,090 ordinary shares of £1 each in the Company, all of which have been
issued and are fully paid
 
   
“Seller’s Accountants”
  Deloitte LLP of Hill House, 1 Little New Street, London EC4A 3TR
 
   
“Seller’s Solicitors”
  Wragge & Co LLP of 55 Colmore Row, Birmingham, B3 2AS or their successors in
practice or any other firm of solicitors appointed by the Seller for the
purposes of this agreement
 
   
“Taxation Authority”
  HM Revenue and Customs and any other authority competent to impose any
Taxation (whether within or without the United Kingdom)

5



--------------------------------------------------------------------------------



 



     
“Taxes Act”
  the Income and Corporation Taxes Act 1988
 
   
“Tax Deed”
  the separate tax deed to be entered into on the date of this agreement between
the Seller and the Buyer
 
   
“Tax Losses”
  the trading losses of the Company available for carry forward pursuant to
section 393 ICTA 1988
 
   
“Tax Opinion”
  the professional opinion of the Seller’s tax adviser, Deloitte, as to the
nature, level and availability of the Tax Losses (subject to assumptions about
the Buyer’s future conduct of the business of the Company) after Completion,
such opinion to be addressed to and reasonably acceptable to the Buyer
 
   
“Tax” or “Taxation”
  has the meaning given in the Tax Deed
 
   
“Tax Warranties”
  the Warranties in Part 2 of Schedule 4 (Warranties)
 
   
“Taxation Statute”
  means any legislation relating to Taxation enacted in the United Kingdom by
parliament whether by act of parliament or statutory instrument or tertiary
legislation with binding force or any similar legislation of any other
jurisdiction
 
   
“TCGA”
  the Taxation of Chargeable Gains Act 1992
 
   
“TMA 1970”
  the Taxes Management Act 1970
 
   
“Transaction”
  the transaction contemplated by this agreement or any part of that transaction
 
   
“UK GAAP”
  generally accepted accounting principles in accordance with legislation,
standards, policies and practices effective or adopted in the United Kingdom
from time to time
 
   
“Underlease”
  the agreed form underlease of the Property between (1) The New Unique
Broadcasting Company Limited and (2) the Company proposed to be entered into
immediately prior to Completion
 
   
“VATA”
  the Value Added Tax Act 1994
 
   
“Warranties”
  the representations and warranties in Clause 6 (Warranties) and Schedule 4
(Warranties)
 
   
“Warranty Insurance”
  the insurance policy to be taken out by the Buyer on the date of this
agreement and with effect from Completion with AIG UK Limited, to cover claims
under the Warranties and the Tax Deed
 
   
“Warranty Insurance Premium”
  the £60,684 payable in respect of the Warranty Insurance for which the Seller
is responsible for paying £58,509 (being the amount required to cover (i) any
and all claims under the general Warranties in Part 1 of Schedule 4 up to
£3,000,000 and (ii) for any and all claims under the Tax

6



--------------------------------------------------------------------------------



 



     
 
  Warranties or the Tax Deed up to £1,000,000) for a period of 12 months from
the date of Completion and of which the Buyer is responsible for paying £2,175
(being the increase in the premium resulting from the Buyer’s decision to extend
the cover for an additional 12 months beyond the initial 12 month period of
cover)
 
   
“Working Capital”
  all debtors less all creditors of the Company as at the Completion Date as set
out in the Completion Accounts once the same have been finally agreed or
determined in accordance with clause 4.3. For the avoidance of doubt, tax assets
are not considered debtors for the purposes of such calculation.

1.2   Clause and schedule headings do not affect the interpretation of this
agreement.   1.3   Any reference to a “person” includes a corporate or
unincorporated body.   1.4   Words in the singular include the plural and in the
plural include the singular.   1.5   A reference to one gender includes a
reference to the other gender.   1.6   A reference to a particular law is a
reference to it as it is in force for the time being taking account of any
amendment, extension, or re-enactment and includes any subordinate legislation
for the time being in force made under it, provided that nothing in this
sub-clause shall operate to increase the liability of a party after the date of
this agreement.   1.7   “Writing” or “written” includes faxes but not e-mail.  
1.8   Documents “in agreed form” are documents in the form agreed by the parties
or on their behalf and initialled by them or on their behalf for identification.
  1.9   A reference in this agreement to “other documents referred to in this
agreement” or similar expression is a reference to all documents referred to
herein as being in agreed form.   1.10   References to clauses and schedules are
to the clauses and schedules of this agreement; references to paragraphs are to
paragraphs of the relevant schedule.   1.11   References to “subsidiary” or
“subsidiaries” in relation to a company wherever incorporated (a holding
company) means a “subsidiary” as defined in section 1159 of the Companies Act
2006 and any other company which is a subsidiary (as so defined) of a company
which is itself a subsidiary of such holding company, and unless the context
otherwise requires the application of the definition of subsidiary to any
company at any time will apply to the company as it is at that time.   1.12  
Reference to this agreement include this agreement as amended or varied in
accordance with its terms.   1.13   Obligations and liabilities assumed by more
than one person are assumed jointly and severally unless otherwise specified.

7



--------------------------------------------------------------------------------



 



2.   CONDITIONS   2.1.1   Completion of this agreement is subject to the
Conditions being satisfied on or before the Completion Date or waived.   2.1.2  
If any of the Conditions are not satisfied or waived by the date and time
referred to in Clause 2.1.1 and 2.3 as the case may be, this agreement shall
cease to have effect immediately after that date and time except for:   2.1.3  
the provisions set out in clause 2.2; and   2.1.4   any rights or liabilities
that have accrued under this agreement.   2.2   The following provisions shall
continue to have effect, notwithstanding failure to waive or satisfy the
Conditions:   2.2.1   clause 1 (Interpretation);   2.2.2   clause 2.1.2 and
clause 2.2 (Conditions);   2.2.3   clause 13 (Confidentiality and
announcements);   2.2.4   clause 16 (Whole agreement);   2.2.5   clause 17
(Variation and waiver);   2.2.6   clause 18 (Costs);   2.2.7   clause 19
(Notice);   2.2.8   clause 26 (Language); and   2.2.9   clause 25 (Governing law
and jurisdiction).   2.3   The Seller and the Buyer shall use all reasonable
endeavours (so far as lies within their respective powers) to procure that the
Conditions are satisfied as soon as practicable and in any event no later than:
  2.3.1   6.00 pm (GMT) on the Completion Date; or   2.3.2   such later time and
date as may be agreed in writing by the Seller and the Buyer.   2.4   The Buyer
and the Seller shall co-operate fully in all actions necessary to procure the
satisfaction of the Conditions including, but not limited to, the provision by
all parties of all information reasonably necessary to make any notification or
filing that the Buyer deems to be necessary or as requested by any relevant
authority, keeping all parties informed of the progress of any notification or
filing and providing such assistance as may reasonably be required.   2.5   The
Buyer may, to such extent as it thinks fit and is legally entitled to do so,
waive any of the Conditions by written notice to the Seller.   3.   SALE AND
PURCHASE   3.1   On the terms of this agreement and subject to the Conditions,
the Seller shall sell and the Buyer shall buy, with effect from Completion, the
Sale Shares with full title

8



--------------------------------------------------------------------------------



 



    guarantee free from all Encumbrances and together with all rights that
attach (or may in the future attach) to them including, in particular, the right
to receive all dividends and distributions declared, made or paid on or after
the Completion Date.

3.2   The Buyer shall not be obliged to complete the purchase of any of the Sale
Shares unless the purchase of all such Sale Shares is completed simultaneously,
but completion of the purchase of some of the Sale Shares will not affect the
rights of the Buyer with respect to the others.   3.3   The Seller hereby waives
and agrees to procure the waiver of any restrictions on transfer (including
pre-emption rights) which may exist in relation to the Sale Shares under the
existing articles of association of the Company or otherwise.   4.  
CONSIDERATION   4.1   Subject to the Retention provided for in Clause 4.2 the
Initial Consideration shall be satisfied by payment in cash at Completion in
accordance with clauses 5.5.1 and 5.6.   4.2   Out of the Initial Consideration
an amount of £75,000 shall be retained by the Retention Holders in the joint
account holding the Deposit (to be paid, dealt with and applied in accordance
with the provisions set out in Schedule 10) and the Seller and the Buyer shall
on the date of this Agreement enter into the Retention Agreement with the
Retention Holders.   4.3       4.3.1   The Seller shall, as soon as is
reasonably practicable and in any event within 45 days of Completion, prepare a
draft balance sheet as at the close of business on the Completion Date in
accordance with the principles set out in Schedule 9 and shall within that time
procure the delivery to the Buyer of a copy thereof.   4.3.2   The Buyer shall
have 90 days (“Review Period”) from receipt of the draft Completion Accounts by
the Buyer to notify the Seller of any disagreement (setting out in detail the
areas of, and reasons for, disagreement) relating to the Completion Accounts
(“Notice of Disagreement”). If no Notice of Disagreement is received within the
Review Period then the draft Completion Accounts shall become the Completion
Accounts and deemed agreed for the purpose of this Agreement. During the Review
Period the Buyer and its agents shall be afforded all reasonable access on
reasonable notice during normal working hours to the books and records and to
all working papers of the Company to enable the Buyer to carry out their review,
with the right to take copies thereof (at the Seller’s expense) and to take
extracts therefrom. If no Notice of Disagreement is received by the Seller
during the Review Period the Completion Accounts shall be deemed to be agreed.  
4.3.3   If, within the Review Period, the Buyer serves Notice of Disagreement,
the Seller and the Buyer shall have 10 Business Days from receipt of the Notice
of Disagreement by the Seller to resolve such disagreement.   4.3.4   If the
Seller and the Buyer are unable to reach agreement within 10 Business Days of
the Notice of Disagreement then either party shall be entitled to require that
the dispute (“Dispute”) concerning the Completion Accounts be referred for final
decision to an independent chartered accountant (“Independent Accountant”)
agreed upon between the Seller and the Buyer or, failing agreement within 5
Business Days of the expiry of the said period of 10 Business Days, nominated
for this purpose on the application of any party by the President for the time
being of The Institute of Chartered Accountants in England and Wales.

9



--------------------------------------------------------------------------------



 



4.3.5   The Seller and the Buyer shall provide the Independent Accountant with
such access to the books and records of the Company as the Independent
Accountant may reasonably request. The Seller and the Buyer shall each be
entitled to make representations to the Independent Accountant concerning the
Dispute.   4.3.6   The Independent Accountant shall be instructed to decide the
Dispute within 20 Business Days of it being referred to him and in deciding the
Dispute shall be deemed to act as an expert and not as an arbitrator. The
provisions of the Arbitration Act 1996 shall not apply. The decision of the
Independent Accountant, shall, in the absence of manifest error, be final and
binding on the parties.   4.3.7   The costs of the Independent Accountant shall
be payable as he shall direct or, in the absence of direction, equally by the
Buyer and the Seller.   4.3.8   Subject to clause 4.3.10, if the aggregate of
the Working Capital less any Bad Debts (the “Working Capital Adjustment”) is
less than £40,000 (such deficit being termed the “Deficit”) the Initial
Consideration stated in clause 4.1 shall be reduced by an amount equal to the
Deficit and the Buyer shall be entitled to be paid the amount of the Deficit out
of the Retention Account together with any interest accrued on such amount from
the date of Completion until the date of payment. To the extent that the Deficit
is more than £75,000, the Seller shall pay the amount by which the Deficit
exceeds £75,000 in cash to the Buyer without delay. To the extent that the
Working Capital Adjustment is in credit (i.e. more than £40,000) the Buyer shall
pay the amount of such credit in cash to the Seller without delay.   4.3.9   Any
payment to be made pursuant to sub-clause 4.3.8 shall be made within 10 Business
Days of the Working Capital being agreed by the Seller and the Buyer or
determined by the Independent Accountant pursuant to this sub-clause 4.3 by an
electronic transfer to either (i) the client account of the Buyer’s Solicitors
with the Royal Bank of Scotland plc of London Belgravia Branch, 24 Grosvenor
Place, London SW1X 7HP, Sort Code: 16-00-16 and Account Number 10010004 or
(ii) the client account of the Seller’s Solicitors with the Lloyds TSB plc of
125 Colmore Row, Birmingham, B3 3AD, Sort Code: 30-00-03 and Account Number
0660947 as may apply and the Buyer’s Solicitors and Seller’s Solicitor
respectively are hereby authorised to receive the same and whose receipt shall
be an absolute discharge of the obligation to make such payment.   4.3.10   Any
amount payable by the Seller pursuant to clause 4.3.8 shall be satisfied first
to the extent that the amount of the Retention is sufficient by payment out of
the Retention in accordance with Schedule 10.   4.4   Subject to clause 4.5, the
Buyer shall pay to the Seller the Earn Out Consideration based on the Earn Out
Revenue delivered by the Business during the applicable 12 month period (each an
“Earn Out Period”) which shall be calculated as follows:   4.4.1   in respect of
the 12 month Earn Out Period commencing on 1 January 2009, as follows:

10



--------------------------------------------------------------------------------



 



          Earn Out Revenue delivered   Amount of Earn Out Consideration
less than £11,000,000
  £ 0  
£11,000,000 - £11,999,999.99
  £ 1,000,000  
£12,000,000 - £12,399,999.99
  £ 2,000,000  
£12,400,000 - £12,599,999.99
  £ 2,500,000  
£12,600,000 - £12,799,999.99
  £ 3,000,000  
£12,800,000 - £13,199,999.99
  £ 4,000,000  
£13,200,000 - £13,399,999.99
  £ 4,500,000  
£13,400,000 - £13,599,999.99
  £ 5,000,000  
£13,600,000 or greater
  £ 5,500,000  

4.4.2   in respect of the 12 month Earn Out Period commencing on 1 January 2010,
50% of any Earn Out Revenue exceeding £12,000,000 delivered by the Business
during that period; and   4.4.3   in respect of the 12 month Earn Out Period
commencing on 1 January 2011, 50% of any Earn Out Revenue exceeding £12,500,000
delivered by the Business during that period.   4.4.4   The Buyer shall provide
the Seller with a statement of the relevant Earn Out Revenue calculations (the
“Statement”) within 75 days of the end of the relevant Earn Out Period.   4.4.5
  Within 90 days (such period commencing on the day after the last day of the
relevant Earn Out Period), the parties shall use their reasonable endeavours to
agree upon the amount of the relevant Earn Out Revenue and the consequent Earn
Out Consideration.   4.4.6   In the absence of an agreement under 4.4.5 the
parties shall use their reasonable endeavours to procure that such amounts shall
be determined by an independent accountant jointly appointed by the parties (or,
in the case that the parties cannot agree upon such appointment, by the
President for the time being of the Institute of Chartered Accountants of
England and Wales).   4.4.7   The Buyer shall pay the relevant Earn Out
Consideration, if any, by way of a telegraphic transfer of immediately available
funds or as otherwise agreed upon among the parties, promptly following
agreement upon or determination of the amount of the Earn Out Consideration as
contemplated by clauses 4.4.5 and 4.4.6, as applicable, and in any event within
5 Business Days of such agreement or determination.   4.4.8   The Buyer shall
provide the Seller with details of any Doubtful Debts which have been settled
within the 120 day period (such period commencing on the day after the
expiration of the relevant Earn Out Period), such information being provided
within 15 Business Days of the end of the 120 day period. The calculation of the

11



--------------------------------------------------------------------------------



 



    Earn Out Consideration shall be adjusted accordingly (with the amount of any
settled Doubtful Debts added to the amount of the Earn Out Revenue) and, to the
extent that the adjustment results in an increased amount of Earn Out
Consideration then the Buyer shall pay to the Seller the amount of such
increase. Any such payment will be made by way of a telegraphic transfer of
immediately available funds or as otherwise agreed upon by the parties, within 5
Business Days following Buyer’s provision of adjusted amount of the Earn Out
Consideration.

4.5   Subject to clause 4.6, if, prior to the Buyer being required to pay any
Earn Out Consideration or any other sum due under this agreement (including any
Bad Debts received by the Buyer under clause 4.9), the Buyer gives to the Seller
notice of a claim (not being a Claim) the Buyer shall be entitled to retain such
amount as reflects the amount of the claim, pending settlement of the claim.
Following settlement of any such claim, if the amount retained pursuant to this
clause 4.5 exceeds the amount of the settlement, the excess together with the
interest accrued thereon in respect of the period from the date on which the
payment should have been made pursuant to the date of payment shall be payable
to the Seller in cash within 5 Business Days of such settlement.   4.6   If,
following receipt of a notice given under 4.5, the Seller requests in writing
that the Buyer instruct Queen’s Counsel (without delay and in accordance with
4.12) to provide an opinion on the merit of such claim, the Buyer shall only be
entitled to retain any Earn Out Consideration under clause 4.5 if such opinion
confirms that the claim has merit based on the facts and circumstances presented
in the instructions to Queen’s Counsel.   4.7   The Consideration shall be
deemed to be reduced by the amount of any payment made to the Buyer:   4.7.1  
in accordance with clause 4.3.8; or   4.7.2   for a breach of any Warranty; or  
4.7.3   under clause 10 (Indemnities); or   4.7.4   under the Tax Deed.   4.8  
From the date of Completion until the date on which the Completion Accounts are
agreed in accordance with clause 4.3, the parties agree to co-operate by using
reasonable commercial endeavours to collect and account for all debtors of the
Company in the Completion Accounts PROVIDED that any actions against third
parties shall not be detrimental to the value or reputation of the Business and
the Seller agrees to indemnify the Buyer accordingly.   4.9   The parties agree
that all debtor receipts shall first be applied to settle the account (or part
thereof) of the oldest invoice of that debtor UNLESS that debtor states
otherwise in writing.   4.10   From the date on which the Completion Accounts
are agreed or determined in accordance with clause 4.3, the Bad Debts shall be
assigned to the Seller by the Company (the Buyer procuring that the Company
shall do this) and the Seller shall, at its own cost and effort, be entitled to
collect and receive the Bad Debts PROVIDED that any such actions against third
parties shall not be materially detrimental to the value or reputation of the
Business and the Seller agrees to indemnify the Buyer accordingly. In the event
that the Buyer receives any Bad Debts after the date on which the Completion
Accounts are agreed or determined it shall transmit such sums to the Seller
within 10 Business Days of receipt of such amount in cleared funds.

12



--------------------------------------------------------------------------------



 



4.11   A claim shall be regarded as settled for the purpose of clause 4.5 if
either:   4.11.1   the Seller and the Buyer (or their respective solicitors) so
agree; or   4.11.2   a court has awarded judgment in respect of the claim and no
right of appeal lies in respect of such judgment or a the parties are debarred,
whether by passage of time or otherwise, from exercising any right of appeal.  
4.12   For the purpose of clause 4.6, the Buyer shall have the sole right, but
after reasonable consultation with the Seller, to select the Queen’s Counsel to
be instructed. A copy of such instruction shall be provided to the Seller.  
4.13   The interest rate payable under clause 4.5 only shall be 2% per annum
above base lending rate for the time being of Barclays Bank plc. Interest shall
accrue on a daily basis and be compounded quarterly.   5.   COMPLETION   5.1  
Completion shall take place on the Completion Date at:   5.1.1   the offices of
the Buyer’s Solicitors; or   5.1.2   any other place or time as agreed in
writing by the Seller and the Buyer.   5.2   “Completion Date” means:   5.2.1  
2 March 2009, in which case the effective date of Completion is deemed to be
00.01 on 1 March 2009 and for the purposes of this agreement the parties agree
that this shall be the time and date of Completion; or   5.2.2   or such later
date as may be agreed in writing by the Seller and the Buyer; or   5.2.3   if
Completion is deferred in accordance with clause 5.9, means the date to which it
is deferred.   5.3   The Seller undertakes to the Buyer that the Business shall
be conducted in the manner provided in Part 1 of Schedule 3 (Completion) from
the date of this agreement until Completion and undertakes to the Buyer in the
terms of that Schedule.   5.4   At Completion the Seller shall:   5.4.1  
deliver or cause to be delivered the documents and evidence set out in Part 2 of
Schedule 3;   5.4.2   procure that a board meeting of the Company is held at
which the business specified in Part 3 of Schedule 3 is carried out;   5.4.3  
deliver any other documents referred to in this agreement as being required to
be delivered by the Seller as detailed in Part 2 of Schedule 3; and   5.4.4  
enter into the Retention Agreement.

13



--------------------------------------------------------------------------------



 



5.5   Subject to the Seller satisfying all of the Conditions and its obligations
under clause 5.4, at Completion the Buyer shall:   5.5.1   pay the Initial
Consideration (less the Deposit, any interest accrued thereon and the Seller’s
portion of the Warranty Insurance Premium) by an electronic transfer to the
client account of the Seller’s Solicitors with Lloyds TSB Bank plc of 125
Colmore Row, Birmingham B3 3AD, Sort Code: 30-00-03 and Account Number 0660947
(who are irrevocably authorised to receive the same) and payment in accordance
with this clause and clause 5.5.2 shall constitute a valid discharge of the
Buyer’s obligations under clause 4.1;   5.5.2   deliver a certified copy of the
resolution adopted by the board of directors of the Buyer authorising the
Transaction and the execution and delivery by the officers specified in the
resolution of this agreement, and any other documents referred to in this
agreement as being required to be delivered by it; and   5.5.3   enter into the
Retention Agreement.   5.6   At Completion the Buyer and the Seller shall
instruct their respective solicitors to authorise the payment of the Deposit
together with any accrued interest thereon but less the Retention by an
electronic transfer to the same account as detailed at clause 5.5.1.   5.7   The
Seller confirms that the Seller’s Solicitors may receive and give a good receipt
for the Consideration and all documents to be delivered to them at Completion,
as agent for the Seller and the Buyer shall not be concerned with the basis upon
which the Consideration and such documents are distributed by the Seller’s
Solicitors.   5.8   The Seller agrees to indemnify the Buyer (for itself and as
trustee for the Company) against all claims which may be made against the Buyer
or the Company arising out of the resignation from office by any person whose
resignation the Seller is obliged to procure in order to comply with Part 2 of
Schedule 3.   5.9   If the Seller does not comply with clause 5.4 or, in the
event that the Seller has complied with clause 5.4, the Buyer does not comply
with clause 5.5 in any material respect, the party not in default may, without
prejudice to any other rights it has:   5.9.1   proceed to Completion insofar as
it in its discretion considers practicable having regard to the default which
has occurred and defer in part Completion in accordance with sub-clause 5.9.2;
or   5.9.2   defer Completion with respect to all of the Sale Shares to a date
no more than 28 days after the date on which Completion would otherwise have
taken place; or   5.9.3   rescind this agreement.   5.10   The relevant party
may defer Completion under clause 5.9 only once, but otherwise clause 5 applies
to a Completion deferred under that clause as it applies to a Completion that
has not been deferred.   5.11   As soon as possible after Completion the Seller
shall send to the Buyer (at the Buyer’s registered office for the time being)
all records, correspondence, documents, files, memoranda and other papers
relating to the Company and the Business in its possession and not required to
be delivered at Completion and which are not kept at the Property.

14



--------------------------------------------------------------------------------



 



5.12   The Seller undertakes to the Buyer that within 60 days of Completion the
Seller shall deliver to the Buyer, at the joint cost of the Seller and the
Buyer, audited and unaudited financial statements for the Company and, to the
extent not comprised in the Company, for the Business, in the form and for the
period as determined by the rules and regulations of the United States
Securities and Exchange Commission and the listing requirements of the Nasdaq
Stock Market, LLC.   5.13   The Seller shall within 10 days of Completion
deliver to the Landlord a Notice of Assignment and a Notice of Underletting in
accordance with the Lease along with certified copies of the instruments
effecting such assignment and underletting and any registration fee that is
payable.   6.   WARRANTIES   6.1   The Buyer is entering into this agreement on
the basis of, and in reliance on, the Warranties.   6.2   The Seller warrants to
the Buyer that each Warranty is true and not misleading on the date of this
agreement except as Disclosed.   6.3   The Warranties are deemed to be repeated
on each day up to and including the Completion Date and any reference made to
the date of this agreement (whether express or implied) in relation to any
Warranty shall be construed, in relation to any such repetition, as a reference
to each such day. However, in the event that before or at Completion it becomes
apparent that a Warranty has been breached then the only recourse the Buyer
shall have shall be under clauses 6.6 and 10.1.7.   6.4   The Seller shall use
all reasonable endeavours to ensure that the Company does not do or omit to do
anything which would, at any time before or at Completion, be inconsistent with
any of the Warranties, breach any Warranty or make any Warranty untrue or
misleading.   6.5   If at any time before or at Completion the Seller becomes
aware that a Warranty has been breached, is untrue or is misleading, or have a
reasonable expectation that any of those things might occur, it shall without
delay:   6.5.1   notify the Buyer in sufficient detail to enable the Buyer to
make an accurate assessment of the situation; and   6.5.2   if requested by the
Buyer, use all reasonable endeavours to prevent or remedy the notified
occurrence.   6.6   If at any time before or at Completion the Buyer becomes
aware that:   6.6.1   a Warranty has been breached; or   6.6.2   an existing
disclosure has subsequently become untrue; or   6.6.3   the Seller has breached
any other term of this agreement (and the Seller acknowledges that it is obliged
to inform the Buyer of all and any such breaches that it is aware of prior to
Completion), that in any such case is material to the sale of the Sale Shares,
the Buyer may (without prejudice to any other rights it may have in relation to
the breach):

15



--------------------------------------------------------------------------------



 



6.6.4   rescind this agreement by notice to the Seller (and in which such
instance the Deposit together with all accrued interest thereon will be returned
to the Buyer without delay); or   6.6.5   proceed to Completion, and for the
purposes of this clause 6.6 “material” shall be interpreted as meaning, likely
in the reasonable estimation of the Buyer to result in a prospective loss to the
Buyer or the Business exceeding £30,000 during the period of 12 months following
that breach in the reasonable estimation of the Buyer. For the avoidance of
doubt, the Buyer’s only remedies for a “material breach” shall be, as set out in
sub clauses 6.6.4 and 6.6.5. The Buyer’s sole remedy for a non-“material” breach
is that described in clause 10.1.7.   6.7   Warranties qualified by the
expression “so far as the Seller is aware” (or any similar expression) are
deemed it has given to the best of the knowledge, information and belief of the
Seller after it has made all reasonable and careful enquiries of Simon Cole,
Simon Howell, Gavin Rigby, John Quinn, John Falcon, Denise Perry, Clare Styles
and Constandia Kallis and the Seller’s Accountants.   6.8   Each of the
Warranties is separate and, unless otherwise specifically provided, is not
limited by reference to any other Warranty or any other provision in this
agreement.   6.9   With the exception of the matters Disclosed in the case only
of a Claim, no information of which the Buyer and/or its agents and/or advisers
has knowledge (actual, constructive or imputed) or which could have been
discovered (whether by investigation made by the Buyer or made on its behalf)
shall prejudice or prevent any Claim, a claim under the Tax Deed or a claim
under clause 10 (Indemnities) or reduce any amount recoverable thereunder.  
6.10   The Seller agrees that any information supplied by the Company or by or
on behalf of any of the employees, directors, agents or officers of the Company
(“Officers”) to the Seller or its advisers in connection with the Warranties,
the information Disclosed in the Disclosure Letter or otherwise shall not
constitute a warranty, representation or guarantee as to the accuracy of such
information in favour of the Seller, and the Seller hereby undertakes to the
Buyer and to the Company and each Officer that it waives any and all claims
which they might otherwise have against any of them in respect of such claims.  
7.   LIMITATIONS ON CLAIMS   7.1   The definitions and rules of interpretation
in this clause apply in this agreement.       “Claim”: a claim for breach of any
of the Warranties.       “Substantiated Claim”: a Claim or a claim under the Tax
Deed in respect of which liability is admitted by the party against whom such
Claim is brought, or which has been adjudicated on by a Court of competent
jurisdiction and no right of appeal lies in respect of such adjudication, or the
parties are debarred by passage of time or otherwise from making an appeal.    
  A Claim is “connected” with another Claim or Substantiated Claim if it arises
out of the occurrence of the same event or relates to the same subject matter.  
7.2   This clause limits the liability of the Seller in relation to certain
Claims (other than for a claim made under Warranty number 2 in Part 1 of
Schedule 4 relating to title to the Sale Shares which such claim shall not
exceed the Consideration) and, where so specified, claims under the Tax Deed.

16



--------------------------------------------------------------------------------



 



7.3   The liability of the Seller for all Claims under Warranty numbers 19.5 to
19.7 in Part 1 of Schedule 4 shall not exceed the aggregate amount of
£3,000,000.   7.4   Subject to clauses 7.3 and 7.5, all Claims (other than for a
claim made under Warranty number 2 in Part 1 of Schedule 4 relating to title to
the Sale Shares) and all claims under the Tax Deed shall be solely satisfied
against the Warranty Insurance and the Seller shall have no liability in respect
of such claims.   7.5   Subject to clause 7.3, the Seller shall be liable for
all Substantiated Claims up to £100,000 (being the amount of the excess under
the Warranty Insurance).   7.6   Subject to clause 7.3, the Seller shall not be
liable for a Substantiated Claim unless the amount of all Substantiated Claims
when taken together, exceeds £30,000, in which case the whole amount (and not
just the amount by which the limit in this clause 7.6 is exceeded) is, subject
to the remainder of this clause 7, recoverable by the Buyer.   7.7   The Seller
is not liable for a Claim to the extent that the Claim:   7.7.1   relates to
matters Disclosed;   7.7.2   relates to any matter specifically and fully
provided for or reserved against in the Accounts;   7.7.3   relates to a matter
specifically disclosed in this Agreement or done in the execution and
performance of this agreement or solely by reason or in consequence of the
execution of this agreement PROVIDED that the Seller has fairly disclosed to the
Buyer such disclosure, act or consequence of which it is aware;   7.7.4   would
not have arisen or occurred but for an act, omission or transaction of any of
the directors, employees or agents of the Seller or the Company before
Completion with the specific written approval of the Buyer;   7.7.5   would not
have arisen or occurred but for a written request, act, omission or transaction
of the Buyer or any of its directors, employees or agents acting in accordance
with this agreement; or   7.7.6   pursuant to a legally binding commitment of
the Company created before Completion which has been fairly disclosed to the
Buyer before Completion;   7.7.7   results from or is incurred by a change after
Completion in the accounting policies or practices of the Buyer or the Company;
  7.7.8   arises from or is increased as a result of or is otherwise
attributable to:

  7.7.8.1   any change in or introduction of new law; or     7.7.8.2   any
change in rates of Tax; or     7.7.8.3   any change or withdrawal by any
authority of any published administrative practice;     in each case taking
effect after Completion unless announced prior to Completion;

17



--------------------------------------------------------------------------------



 



7.7.9   is recoverable under a policy of insurance or otherwise at no cost to
the Buyer or the Company;   7.7.10   is in respect of a sum which would have
been recoverable under such a policy by the Buyer or the Company but for any
change made after Completion in the terms of such insurance;   7.7.11   is
contingent only unless and until that contingent liability becomes an actual
loss and is due and payable.   7.8   The Seller is not liable for a Claim or a
claim under the Tax Deed unless the Buyer has given the Seller notice in writing
of the Claim or the claim under the Tax Deed, summarising the nature of the
Claim or claim under the Tax Deed as far as it is known to the Buyer and the
amount claimed:   7.8.1   in the case of a claim made under the Tax Warranties
or the Tax Deed, within the period of seven years beginning with the Completion
Date;   7.8.2   in the case of a claim made under the Warranties relating to
title of the Sale Shares (Warranty number 2.1 to 2.5 in Part 1 of Schedule 4),
indefinitely; and   7.8.3   in any other case, within the period beginning with
the Completion Date and ending 18 months thereafter.   7.9   Nothing in this
clause 7 applies to a Claim or a claim under the Tax Deed that arises or is
delayed as a result of dishonesty, fraud, wilful misconduct or wilful
concealment by the Seller.   7.10   The Seller shall not plead the Limitation
Act 1980 in respect of any claims made under the Tax Warranties or the Tax Deed
up to seven years after the Completion Date.   7.11   If the Seller shall have
made any payment in respect of a Claim and the Buyer shall receive a monetary
benefit or refund which the Seller can demonstrate was not taken into account in
computing the liability of the Seller in respect of that Claim and would have
reduced that liability had it been taken into account, then unless payment of
that benefit or refund has already been made by the Buyer to the Seller, the
Buyer shall forthwith repay to the Seller a sum corresponding to that benefit or
refund as the case may be.   7.12   The Seller shall not be liable more than
once in respect of any loss, damage or liability, whether by reason of both a
Claim being made under both this agreement and the Tax Deed or otherwise, so
that any amount paid under the Warranties shall reduce the amount otherwise
payable under the Tax Deed in respect of the same matter by that amount and vice
versa.   7.13   Except as otherwise provided for in this agreement, a breach by
the Seller of any of the terms of this agreement (including the Warranties but
excluding warranty number 2.1 to 2.5 in Part 1 of Schedule 4) shall give rise
only to an action by the Buyer for damages and shall not entitle the Buyer to
rescind or repudiate this agreement.   7.14   The Buyer acknowledges that it has
not entered into this agreement in reliance on any warranties, representations,
covenants, undertakings or indemnities except those contained in this agreement.
Without prejudice to that acknowledgement, the Buyer irrevocably and
unconditionally waives any right it may have to claim damages and/or to rescind
this agreement for any misrepresentation not contained in this agreement (or

18



--------------------------------------------------------------------------------



 



    the documents and agreements contemplated herein) or for breach of any
warranty not contained in this agreement (or the documents and agreements
contemplated herein) unless that misrepresentation or warranty was made or given
fraudulently. Accordingly no Claim may be made by the Buyer against the Seller
and the Seller shall have no liability to the Buyer under this agreement
(including the Warranties) (or the documents and agreements contemplated herein)
or otherwise in respect of any supposed warranty, representation, indemnity,
covenant or undertaking or otherwise arising out of or in connection with the
sale of the Sale Shares unless expressly contained in this agreement.

7.15   Where the matter or default giving rise to a breach of any Warranty is
capable of remedy, the breach shall not entitle the Buyer to damages or other
compensation if, following written notice of the breach having been given to the
Seller in accordance with clause 7.8, the matter or default is remedied to the
reasonable satisfaction of the Buyer and without cost to the Buyer or the
Company within 30 days after the date on which that notice is served.   8.  
RECOVERY FROM THIRD PARTIES   8.1   Where the Buyer or the Company or any of its
Subsidiaries is at any time entitled to recover from some other person (not
being the Buyer or any member of the Buyer’s Group or the Company’s Group)
(“Third Party”) any sum in respect of any matter giving rise to a Claim, the
Buyer shall take all steps reasonably necessary to enforce such recovery before
making a Claim.   8.2   If the Buyer recovers any amount from a Third Party, the
amount of the Claim shall then be reduced by the amount recovered (less all
reasonable costs, charges and expenses incurred and not recovered by the Buyer
in recovering that sum from such Third Party) or be extinguished if the amount
recovered exceeds the amount of the Claim.   8.3   If the Seller at any time
pays to the Buyer an amount pursuant to a Claim and the Buyer subsequently
becomes entitled to recover from a Third Party any sum in respect of the matter
giving rise to such Claim, the Buyer shall take all commercially reasonable
steps to enforce such recovery, and shall repay to the Seller as soon as
practicable so much of the amount paid to the Buyer as does not exceed the sum
recovered from such Third Party (less all reasonable costs, charges and expenses
incurred by the Buyer in recovering that sum from such Third Party).   8.4   If
any amount is repaid to the Seller by the Buyer in accordance with clause 8.3,
an amount equal to the amount so repaid shall be deemed never to have been paid
by the Seller to the Buyer.   9.   CONDUCT OF THIRD PARTY CLAIMS   9.1   The
following provisions of this clause 9 shall:   9.1.1   not apply to any claims
under the Tax Deed; and   9.1.2   only apply (with the exception of clause 9.2
which shall apply) to the extent that such third party claim, when taken in
aggregate with all other Claims, does not exceed (at any time) the excess under
the Warranty Insurance specified in clause 7.5 herein.   9.2   The Buyer shall
inform, or shall procure that the Company shall inform, the Seller in writing of
any claim by any third party (“Third Party Claim”) which comes to the notice

19



--------------------------------------------------------------------------------



 



    of the Buyer or any other member of the Buyer’s Group whereby it appears
that the Seller is likely to become liable under any Claim within 14 days from
the day on which such Third Party Claim comes to the notice of the Buyer or
other member of the Buyer’s Group PROVIDED that failure to so inform the Seller
shall not relieve any indemnification obligation of the Seller except to the
extent that the Seller has actually been prejudiced by such failure.

9.3   Subject to clause 9.6 and the Buyer being indemnified and secured to its
satisfaction in accordance with clause 9.5 and provided that the Seller has
accepted in writing its obligation to pay the Buyer any liability which may be
suffered by the Buyer (or any member of the Buyer’s Group) in relation to any
Third Party Claim:   9.3.1   the Buyer shall, and shall procure that the Company
and any of its Subsidiaries shall, take such action and give such information
and assistance as the Seller may reasonably request in writing to avoid,
dispute, resist, mitigate, compromise or defend any Third Party Claim and to
appeal against any judgment given in respect thereof including (without
limitation) applying to postpone so far as legally possible the payment of any
Taxation; and   9.3.2   on the written request of the Seller, the sole conduct
of any legal proceedings of whatsoever nature arising out of any Third Party
Claim (“Proceedings”) shall be delegated to the Seller. For this purpose, the
Buyer shall give or procure to be given to the Seller all such assistance as the
Seller may reasonably require and shall appoint such solicitors and other
professional advisers as the Seller may nominate to act on behalf of the Buyer
or the Company in accordance with the Seller’s instructions.   9.4   Where
Proceedings are delegated to the Seller in accordance with clause 9.3.2:   9.4.1
  the Seller shall keep the Buyer fully and promptly informed of the
Proceedings, shall consult the Buyer on any matter which is or is likely to be
material in relation to any Proceedings and shall take account of all reasonable
requirements of the Buyer in relation to such Proceedings; and   9.4.2   the
Seller shall not make any settlement or compromise of the Third Party Claim
which is the subject of Proceedings, or agree to any matter in the conduct of
such Proceedings which may affect the amount of the liability in connection with
such Third Party Claim without the prior written approval of the Buyer, such
approval not to be unreasonably withheld or delayed and provided always that, in
the event of the Buyer refusing approval of such settlement or compromise, the
Seller shall have no liability in respect of any Claim or Indemnity Claim
arising therefrom in excess of the figure at which it could have settled or
compromised the relevant Third Party Claim. The Buyer shall be liable for any
costs incurred since the proposed date of settlement or compromise.   9.5  
Where the Seller takes over the conduct of any Proceedings pursuant to the
provisions of clause 9.3.2, the Seller shall indemnify and secure the Buyer to
its reasonable satisfaction in respect of all costs, charges and expenses
incurred by the Buyer as a consequence of any actions taken at the request of
the Seller pursuant to clause 9.3.2.   9.6   If the Buyer (or relevant member of
the Buyer’s Group) can show to the reasonable satisfaction of the Seller that
the merits and quantum of the Third Party Claim are such that it would be
unreasonable for such action to be taken given the likely detrimental effect to
its (or the Buyer’s Group) reputation or goodwill or significantly increase its
potential liability in relation to such Third Party Claim, the suggested action
shall not be required to be taken in relation to such Third Party Claim.

20



--------------------------------------------------------------------------------



 



10.   INDEMNITIES   10.1   The Seller undertakes to indemnify, and to keep
indemnified, the Buyer and the Company against all losses or liabilities
(including, without limitation, any direct or indirect consequential losses,
loss of profit and loss of reputation, damages, claims, demands, proceedings,
costs, expenses, penalties, legal and other professional fees and costs but
excluding any Tax liabilities) which may be suffered or incurred by any of them
and which arise directly or indirectly in connection with the following matters:
  10.1.1   the Seller’s valid and effective disposal of all subsidiaries of the
Company including, but not limited to, those subsidiaries listed in the latest
annual accounts of the company dated 31 March 2007 and the joint venture company
Oneword Radio Limited;   10.1.2   the Seller’s valid and effective disposal from
the Company of all assets and contracts that do not relate to, nor are required
for the continued operation of, the Business as part of the sale of the Company;
  10.1.3   the Seller’s valid and effective disposal from the Company of all
liabilities that do not relate to the Business as part of the sale of the
Company;   10.1.4   the Seller’s valid and effective transfer to the Company of
its all of the assets comprising the Business including, but not limited to, all
of its rights under the Commercial Agreements;   10.1.5   the loss of, or any
amendment whatsoever to, any of the Commercial Agreements during the period
commencing on the date hereof until the time of Completion;   10.1.6   from the
transfer of employees under the Regulations or by contract into the employment
of the Company or out of the employment of the Company prior to Completion and
in respect of any claim by any person that as a result of any transfer under the
Regulations such person is entitled to be an employee of the Company but has not
been disclosed as an employee pursuant to this Agreement;   10.1.7   if between
the signing of this Agreement and Completion an event, fact or circumstance
occurs which constitutes a breach of Warranty then the Seller shall indemnify
the Buyer in respect of and for the value of such breach up to a maximum of
£30,000 (without regard to the liability threshold referred to in clause 7.6)
but only to the extent it is not otherwise recoverable under the Warranty
Insurance;   10.1.8   any liability to taxation (as specified in paragraph
(d) of the definition of “Relevant Taxation Claim” under the Tax Deed) arising
as a result of the de-grouping of the Company from the Seller’s Group;   10.1.9
  from a breach by the Seller and/or the Company (as may be relevant) of their
obligations under Part 1 of Schedule 3;   10.1.10   any attempt by the Landlord
to enforce any guarantee given prior to Completion by the Company in respect of
the assignment of the Lease and the 54 Lisson Street Lease to The New Unique
Broadcasting Company Limited;

21



--------------------------------------------------------------------------------



 



10.1.11   from a breach by the Seller of Warranty number 2 in Part 1 of
Schedule 4 relating to title to the Sale Shares;   10.1.12   from the existence
of any share options granted prior to Completion including, but not limited to,
the cost of acquiring such options prior to their exercise and/or the cost of
acquiring any shares issued pursuant to such options and/or the diminution in
value of the Sale Shares as a result of them not being the entire issued share
capital of the Company following the exercise of any such options.   10.2   The
Buyer undertakes to indemnify, and to keep indemnified, the Seller against all
losses or liabilities (including, without limitation, any direct or indirect
consequential losses, loss of profit and loss of reputation, damages, claims,
demands, proceedings, costs, expenses, penalties, legal and other professional
fees and costs but excluding any Tax liabilities) which may be suffered or
incurred by the Seller or any member of its Group as a result of:   10.2.1   the
performance by the Company or any member of its Group of the Commercial
Agreements after Completion; or   10.2.2   any act or omission of the Company or
any member of its Group after Completion giving rise to or contributing to any
breach or frustration of any Commercial Agreements or any claim or demand in
respect of the subject matter of any Commercial Agreements relating to the
period after Completion.   10.3   Any payment made in respect of a claim under
this clause 10 shall include   10.3.1   an amount in respect of all costs and
expenses incurred by the relevant party or the Company in relation to the
bringing of the claim (including a reasonable amount in respect of management
time); and   10.3.2   any amount necessary to ensure that, after any Taxation of
the payment, the party is left with the same amount it would have had if the
payment was not subject to Taxation.   11.   INFORMATION TECHNOLOGY   11.1   To
the extent that the Business had the benefit of any IT Systems or IT Contracts
immediately prior to Completion, whether on an exclusive basis or jointly with
other parts of the Seller’s Group, but which has not been included in Schedule 6
then the Seller agrees, as soon as is commercially practicable, that where the
IT System was provided to or IT Contract beneficially held by the Business on an
exclusive basis or substantially for its benefit, to use its reasonable
commercial endeavours:   11.1.1   to assign or procure that such IT System
and/or IT Contract shall be assigned from the relevant party in the Seller’s
Group to the Company as soon as is commercially practicable as if it had been
incorporated into that Schedule 6 from completion of the Hive Out save where the
Seller is, using its reasonable commercial endeavours, unable to or is unable to
procure that any benefits as well as any burdens under or in relation to such IT
System or IT Contract are simultaneously assigned to the Company; or   11.1.2  
to transfer or procure that such IT System and/or IT Contract shall be
transferred from the relevant party in the Seller’s Group to the Company as soon
as is commercially practicable as if it had been incorporated into that
Schedule 6 from completion of the Hive Out save where the Seller or any relevant
party in the Seller’s

22



--------------------------------------------------------------------------------



 



    Group is, using its reasonable commercial endeavours, unable to procure the
consent to such transfer of any relevant third parties on reasonable commercial
terms.

11.2   Where an IT System or IT Contract is transferred or assigned under clause
11.1, it is agreed by the parties that such title as the Seller or any company
in the Seller’s Group has to such IT System or IT Contract shall be deemed to
have been transferred or assigned at completion of the Hive Out.   11.3   For
the purpose of this clause 11, the terms “IT System” and “IT Contract” shall be
deemed to have the same meaning as that given at 21.1 of part 1 of Schedule 4
but omitting the words “and as listed in Schedule 6”.   12.   RESTRICTIONS  
12.1   The Seller covenants with the Buyer that it shall not and shall procure
that no member of its Group for the time being shall:   12.1.1   at any time
during the period of 3 (three) years beginning with the Completion Date, in any
geographic areas in which any business of the Company was carried on at the
Completion Date, carry on, be employed, engaged or interested in any business
which would be in competition with any part of the Business as the Business was
carried out at the Completion Date or the News Business; or   12.1.2   at any
time during the period of 3 (three) years beginning with the Completion Date,
deal in competition with the Company with any person who is at the Completion
Date, or who has been at any time during the period of 12 months immediately
preceding that date, a client or customer of the Business or the News Business;
or   12.1.3   at any time during the period of 3 (three) years beginning with
the Completion Date, in competition with the Company canvass, solicit or
otherwise seek the custom of any person who is at the Completion Date, or who
has been at any time during the period of 12 months immediately preceding that
date, a client or customer of the Business; or   12.1.4   at any time during the
period of 3 (three) years beginning with the Completion Date:

  12.1.4.1   offer employment to, enter into a contract for the services of, or
attempt to entice away from the Company any individual who is at the time of the
offer or attempt, and was at the Completion Date, employed or directly engaged
in an executive or managerial position with the Company; or     12.1.4.2  
procure or facilitate the making of any such offer or attempt by any other
person; or

12.1.5   at any time during a period of 3 (three) years beginning with the
Completion Date, solicit or entice away from the Company any supplier to the
Company who had supplied goods and/or services to the Business at any time
during the 12 months immediately preceding the Completion Date, if that
solicitation or enticement causes or would cause such supplier to cease
supplying, or materially reduce its supply of, those goods and/or services to
the Company.   12.2   The covenants in this clause 12 are intended for the
benefit of the Buyer and the Company and apply to actions carried out by the
Seller or any person Connected with it in any capacity and whether directly or
indirectly, on its own behalf, on behalf of any other person or jointly with any
other person.

23



--------------------------------------------------------------------------------



 



12.3   Nothing in this clause 12 prevents any Seller or any person Connected
with him from holding for investment purposes only:   12.3.1   any units of any
authorised unit trust; or   12.3.2   not more than 1 per cent. of any class of
shares or securities of any company traded on a Recognised Investment Exchange.
  12.4   Each of the covenants in this clause 12 is a separate undertaking and
shall be enforceable by the Buyer separately and independently of its right to
enforce any one or more of the other covenants contained in this clause 12. Each
of the covenants in this clause 12 is considered fair and reasonable by the
parties, but if any restriction is found to be unenforceable, but would be valid
if any part of it were deleted or the period or area of application reduced, the
restriction shall apply with such modifications as may be necessary to make it
valid and enforceable.   12.5   The parties agree that damages may not be an
adequate remedy for any breach or threatened breach by the Seller of the
covenants in this Clause 12 and that the Company and the Buyer shall (in
addition to any other rights or remedies available to any of them) be entitled
without proof of special damage to injunctive and other equitable remedy.   12.6
  The consideration for the undertakings contained in this clause 12 is included
in the Consideration.   12.7   The Buyer covenants with the Seller that it shall
not (without the Seller’s written consent) and shall procure that none of its
related companies nor the Company shall at any time after Completion directly or
indirectly, whether itself, or by its employees or agents or otherwise carry on
any trade or business with any person (other than the Seller’s Group) involved
in any trade or business using the names “The Unique Broadcasting Company”,
Unique Interactive, Unique, Gilmour Broadcasting, G-One, UBC Media, Oneword,
Unique Digital or any name incorporating those names in a confusingly similar
manner or any confusingly similar name.   13.   CONFIDENTIALITY AND
ANNOUNCEMENTS   13.1   The Seller undertakes to the Buyer to keep confidential
the terms of this agreement and all information which it has acquired about the
Company and the Buyer and the Buyer’s Group (as such Group is constituted
immediately before Completion) and to use the information only for the purposes
contemplated by this agreement.   13.2   The Buyer undertakes to the Seller to
keep confidential the terms of this agreement and all information that it has
acquired about the Seller and the Seller’s Group (as such Group is constituted
immediately before Completion) and to use the information only for the purposes
contemplated by this agreement.   13.3   The Buyer does not have to keep
confidential or restrict its use of information about the Company after
Completion.   13.4   A party does not have to keep confidential or to restrict
its use of:

24



--------------------------------------------------------------------------------



 



13.4.1   information that is or becomes public knowledge other than as a direct
or indirect result of a breach of this agreement; or   13.4.2   information that
it receives from a source not connected with the party to whom the duty of
confidence is owed that it acquires free from any obligation of confidence to
any other person.   13.5   Any party may disclose any information that it is
otherwise required to keep confidential under this clause 13:   13.5.1   to such
of its professional advisers, consultants and employees or officers as are
reasonably necessary to advise on this agreement, or to facilitate the
Transaction, if the disclosing party procures that the people to whom the
information is disclosed keep it confidential as if they were that party; or  
13.5.2   with the written consent of all the other party; or   13.5.3   to
confirm that the sale has taken place and the date of the sale (but without
otherwise revealing any other terms of sale or making any other announcement).  
13.5.4   to the extent that the disclosure is required:

  13.5.4.1   by law; or     13.5.4.2   by a regulatory body, Taxation Authority
or securities exchange; or     13.5.4.3   to make any filing with, or obtain any
authorisation from, a regulatory body, Taxation Authority or securities
exchange; or     13.5.4.4   under any arrangements in place under which
negotiations relating to terms and conditions of employment are conducted; or  
  13.5.4.5   to protect the disclosing party’s interest in any legal
proceedings,

but shall use reasonable endeavours to consult the other parties and to take
into account any reasonable requests they may have in relation to the disclosure
before making it.

13.6   Each party shall supply any other party with any information about
itself, its Group or this agreement as such other party may reasonably require
for the purposes of satisfying the requirements of a law, regulatory body or
securities exchange to which such other party is subject.   14.   FURTHER
ASSURANCE       Each party shall (at its expense) promptly execute and deliver
all such documents, and do all such things, as any other party may from time to
time require for the purpose of giving full effect to the provisions of this
agreement.

25



--------------------------------------------------------------------------------



 



15.   ASSIGNMENT   15.1   Except as provided otherwise in this agreement, no
party may assign, or grant any Encumbrance or security interest over, any of its
rights under this agreement or any document referred to in it.   15.2   Each
party that has rights under this agreement is acting on its own behalf.   15.3  
The Buyer may assign its rights under this agreement (or any document referred
to in this agreement) but not its obligations to a member of its Group or to any
person to whom it transfers all (but not some only) of the Sale Shares.   15.4  
If there is an assignment pursuant to clause 15.3:   15.4.1   the Seller may
discharge its obligations under this agreement to the assignor until they
receive notice of the assignment; and   15.4.2   the assignee may enforce this
agreement as if it were a party to it, but the Buyer shall remain liable for any
obligations under this agreement.   16.   WHOLE AGREEMENT   16.1   This
agreement, and any documents referred to in it, constitute the whole agreement
between the parties and supersede any arrangements, understanding or previous
agreement between them relating to the subject matter they cover.   16.2  
Nothing in this clause 16 operates to limit or exclude any liability for fraud.
  17.   VARIATION AND WAIVER   17.1   Any variation of this agreement shall be
in writing and signed by or on behalf of each party.   17.2   Any waiver of any
right under this agreement is only effective if it is in writing and signed by
the waiving or consenting party and it applies only in the circumstances for
which it is given and shall not prevent the party who has given the waiver from
subsequently relying on the provision it has waived.   17.3   No failure to
exercise or delay in exercising any right or remedy provided under this
agreement or by law constitutes a waiver of such right or remedy or shall
prevent any future exercise in whole or in part thereof.   17.4   No single or
partial exercise of any right or remedy under this agreement shall preclude or
restrict the further exercise of any such right or remedy.   17.5   Unless
specifically provided otherwise, rights arising under this agreement are
cumulative and do not exclude rights provided by law.   18.   COSTS       Unless
otherwise provided, all costs in connection with the negotiation, preparation,
execution and performance of this agreement, and any documents referred to in
it, shall be borne by the party that incurred the costs.

26



--------------------------------------------------------------------------------



 



19.   NOTICES AND SERVICE OF PROCEEDINGS   19.1   A notice given under this
agreement:   19.1.1   shall be in writing (which shall not include electronic
mail) in the English language;   19.1.2   shall be sent for the attention of the
person, and to the address or fax number, specified in this clause 19 (or such
other address, fax number or person as each party may notify to the others in
accordance with the provisions of this clause 19); and   19.1.3   shall be:

  19.1.3.1   delivered personally; or     19.1.3.2   sent by fax; or    
19.1.3.3   sent by pre-paid first-class post or recorded delivery; or    
19.1.3.4   (if the notice is to be served by post outside the country from which
it is sent) sent by airmail.

19.2   The addresses for service of notice are:   19.2.1   SELLER

  19.2.1.1   50 Lisson Street, London, NW1 5DF     19.2.1.2   for the attention
of: Simon Cole     19.2.1.3   fax number: 0207 723 6132

19.2.2   BUYER

  19.2.2.1   address: P.O. Box 442, 252 School Street, Howard, PA 16841    
19.2.2.2   for the attention of: Scott E. Cody (COO and CFO)     19.2.2.3   fax
number: 814-625-3556 (USA)

19.3   A notice is deemed to have been received:   19.3.1   if delivered
personally, at the time of delivery; or   19.3.2   in the case of fax, at the
time of transmission; or   19.3.3   in the case of pre-paid first class post or
recorded delivery, five Business Days from the date of posting; or   19.3.4   in
the case of airmail, ten Business Days from the date of posting; or   19.3.5  
if deemed receipt under the previous paragraphs of this clause 19.3 is not
within business hours (meaning 9.00 am to 5.30 pm Monday to Friday on a day that
is not a public holiday in the place of receipt), when business next starts in
the place of receipt.

27



--------------------------------------------------------------------------------



 



19.4   To prove service of a notice, it is sufficient to prove on the balance of
probabilities that the notice was transmitted by fax to the fax number of the
party or, in the case of post, that the envelope containing the notice was
properly addressed and posted.   20.   INTEREST ON LATE PAYMENT   20.1   Where a
sum is required to be paid under this agreement (other than under the Tax Deed)
but is not paid before or on the date the parties agreed, the party due to pay
the sum shall also pay an amount equal to interest on that sum for the period
beginning with that date and ending with the date the sum is paid (and the
period shall continue after as well as before judgment).   20.2   The rate of
interest applicable under clause 20.1 shall be 8% per annum above the base
lending rate for the time being of Barclays Bank PLC. Interest shall accrue on a
daily basis and be compounded quarterly.   20.3   This clause 20 is without
prejudice to any claim for interest under the law.   21.   SEVERANCE   21.1   If
any provision of this agreement (or part of a provision) is found by any court
or administrative body of competent jurisdiction to be invalid, unenforceable or
illegal, the other provisions shall remain in force.   21.2   If any invalid,
unenforceable or illegal provision would be valid, enforceable or legal if some
part of it were deleted, the provision shall apply with whatever modification is
necessary to give effect to the commercial intention of the parties.   22.  
AGREEMENT SURVIVES COMPLETION       This agreement (other than obligations that
have already been fully performed) shall remain in full force after Completion.
  23.   THIRD PARTY RIGHTS   23.1   Subject to clause 23.2, this agreement and
the documents referred to in it are made for the benefit of the parties and
their successors and permitted assigns and are not intended to benefit, or be
enforceable by, anyone else.   23.2   The following provisions are intended to
benefit future buyers of the Sale Shares from the Buyer and, where they are
identified in the relevant clauses, the Company and shall be enforceable by them
to the fullest extent permitted by law:   23.2.1   clause 6 (Warranties) and
Schedule 4 (Warranties), subject to clause 7 (Limitations on Claims);   23.2.2  
clause 10 (Indemnities);   23.2.3   clause 12 (Restrictions on the Seller);  
23.2.4   clause 13 (Confidentiality and announcements); and   23.2.5   clause 20
(Interest on late payment).

28



--------------------------------------------------------------------------------



 



23.3   Each party represents to the other that his respective rights to
terminate, rescind or agree any amendment, variation, waiver or settlement under
this agreement are not subject to the consent of any person that is not a party
to this agreement.   24.   SUCCESSORS       The rights and obligations of the
Seller and the Buyer under this agreement shall continue for the benefit of, and
shall be binding on, their respective successors and assigns.   25.   GUARANTEE
  25.1   In consideration of the Seller entering into this Agreement and the sum
of £1 (receipt of which is acknowledged) the Buyer’s Parent unconditionally
guarantees to the Seller as principal obligor full, prompt and complete
performance by the Buyer of all its obligations and covenants under this
Agreement (as varied, extended or renewed from time to time), including the due
and punctual payment of all sums payable now or in the future to the Seller by
the Buyer and the performance of all covenants under this Agreement when and as
they shall become due for payment or performance (as the case may be).
Accordingly, the Buyer’s Parent undertakes to the Seller that if and each time
that the Buyer shall be in default in the payment of any sum or the performance
of any obligations under this Agreement the Buyer’s Parent shall on demand make
good the default and pay all sums which may be payable and do all things
required as if the Buyer’s Parent instead of the Buyer were expressed to be the
primary obligor or covenantor.   25.2   The guarantee contained in clause 25.1
(the “Guarantee”) is a continuing guarantee and shall remain in force until all
obligations and covenants of the Buyer under this Agreement have been discharged
and performed in full.   25.3   The obligations of the Buyer’s Parent under the
Guarantee shall not be affected by any act, omission, matter or thing which, but
for this clause 25.3, might operate to release or otherwise exonerate the Buyer
from these obligations or affect these obligations or covenants including:  
25.3.1   any time or indulgence granted to or composition with the Buyer;  
25.3.2   the taking, variation, compromise, renewal or release of or refusal or
neglect to perfect of enforce any right or remedies against the Buyer;   25.3.3
  any legal limitation, disability, incapacity or other circumstances relation
to the Buyer of any other person or any amendment to or variation of the terms
of this Agreement or any other document or security; or   25.3.4   any
irregularity, unenforceability of any obligations of the Buyer under this
Agreement with the intent that the Buyer’s Parent’s obligations under the
Guarantee shall remain in full force and the Guarantee shall be construed
accordingly as if there were no such irregularity, unenforceability or
invalidity.   25.4   The Buyer’s Parent waives any right it may have of first
requiring the Seller to proceed against or enforce any guarantee or security of
or claim payment from the Buyer.

29



--------------------------------------------------------------------------------



 



26.   COUNTERPARTS       This agreement may be executed in any number of
counterparts, each of which is an original and which together have the same
effect as if each party had signed the same document.   27.   LANGUAGE       If
this agreement is translated into any language other than English, the English
language text shall prevail.   28.   GOVERNING LAW AND JURISDICTION   28.1  
This agreement and any disputes or claims arising out of or in connection with
its subject matter are and shall be governed by and construed in accordance with
the law of England.   28.2   The parties irrevocably agree that the courts of
England have exclusive jurisdiction to settle any dispute or claim that arises
out of or in connection with this agreement.   28.3   This agreement has been
entered into as a Deed on the date stated at the beginning of it.

30



--------------------------------------------------------------------------------



 



SCHEDULE 1
Particulars of the Company

31



--------------------------------------------------------------------------------



 



SCHEDULE 2
Conditions

1.   Save in respect of the agreements with UTV Radio (GB) Limited, in the
agreed form any third party consents necessary under the Commercial Agreements
or otherwise, in particular in respect of any consents required as the result of
a change of control and/or as a result of an assignment in respect of any such
agreements.   2.   In terms reasonably satisfactory to the Buyer and to the
extent required:   2.1   subject to paragraph 1, the valid assignment (in the
agreed form) to the Company from the Seller’s Group of the Commercial
Agreements;   2.2   the transfer of the contracts of employment of those
employees specified in schedule 4 part 2 of the Hive Out Agreement so as that
their employment is properly recorded as being with the Company;   2.3   the
transfer to the Company of any other (to the extent there are any) material
assets of the Business;   2.4   the approval of the Transaction by the Seller’s
shareholders in general meeting;   2.5   since the date hereof there has been no
loss of, nor amendment to, any of the Identified Station Contracts or otherwise
as described in Warranty 13.5 of Part 1 of Schedule 4;   2.6   the Seller having
complied in all material respects with all covenants under this agreement
required to be complied with by the Seller on or before the date of Completion,
to include those as set out in clause 5.4 and Schedule 3;   2.7   receipt of the
Tax Opinion in which it is demonstrated that the tax losses available to the
Buyer are at least £2,466,861;   2.8   the valid execution of the Hive Out
Agreement prior to the approval of the Transaction by the Seller’s shareholders
at the GM;   2.9   the valid completion of the Underlease (although the parties
herein agree that the Buyer may confirm in writing to the Seller prior to the
date of Completion that the Underlease is not required), the Licence to Assign
(and for the avoidance of doubt such Licence to Assign shall not require the
Company to enter into any authorised guarantee agreement as defined in the
Landlord and Tenant (Covenants) Act 1995 section 28(1) with the Landlord in
respect of the Lease and/or the 54 Lisson Street Lease) and the Licence to
Underlet;   2.10   the valid execution of the restrictive covenants by Simon
Cole in the agreed form;   2.11   a sales report prepared by the Seller in the
week prior to Completion covering the four month period to include the month in
which Completion occurs, the preceding month and the two months following; and  
2.12   no material adverse change having occurred in the Business since the date
of this Agreement with the exception of any anticipated or actual decrease in
revenues of the Business.   3.   No person:

32



--------------------------------------------------------------------------------



 



3.1   having commenced, or threatened in writing to commence, any proceedings or
investigation for the purpose of prohibiting or otherwise challenging or
materially interfering with the Transaction; or   3.2   having taken or
threatened to take any action as a result of or in anticipation of the
Transaction that would be inconsistent with any of the Warranties and would have
a material adverse effect on the Company; or   3.3   having enacted any
legislation (including any subordinate legislation) which would prohibit,
materially restrict or materially delay the implementation of the Transaction or
the operations of the Company.

33



--------------------------------------------------------------------------------



 



SCHEDULE 3
Completion
Part 1
Conduct between exchange and completion

1.   The Seller undertakes to procure that the Business shall be conducted in
the manner provided in this Part of Schedule 3 from the date of this agreement
to Completion.   2.   The Seller shall carry on the Business in the normal
course consistent with past practice.   3.   The Seller (only to the extent to
which it relates to the Business) and the Company shall not (other than
specifically envisaged under this agreement or any of the agreed form
documents):

  (a)   dispose of any material assets used or required for the operation of the
Business; or     (b)   allot or agree to allot any shares or other securities,
repurchase, redeem or agree to repurchase or redeem any of its shares; or    
(c)   pass any resolution other than as is required to facilitate the
Transaction; or     (d)   enter into, modify or agree to terminate any Material
Contract (as defined in paragraph 13 of Part 1 of Schedule 4); or     (e)  
incur any capital expenditure on any individual item in excess of £1,000; or    
(f)   borrow any sum; or     (g)   enter into any lease, lease hire or hire
purchase agreement or agreement for payment on deferred terms; or     (h)   pay
any dividend or make any other distribution of its assets; or     (i)   make, or
agree to make, material alterations to the terms of employment (including
benefits) of any of its directors, officers or Employees (as defined in
Schedule 4); or     (j)   provide or agree to provide any benefit to any
director, officer, employee or their dependants not provided for under existing
contracts; or     (k)   dismiss any of its Employees (as defined in Schedule 4)
or employ or engage (or offer to employ or engage) any person; or     (l)  
create any Encumbrance over any of its assets or its undertaking; or     (m)  
institute, settle or agree to settle any legal proceedings relating to the
Business, except debt collection in the normal course of business; or     (n)  
grant, modify, agree to terminate or permit the lapse of any Intellectual
Property Rights or enter into any agreement relating to any such rights; or

34



--------------------------------------------------------------------------------



 



  (o)   pay any management charge to the Seller (other than in the ordinary
course of business and Disclosed to the Buyer); or     (p)   incur any liability
to the Seller, other than trading liabilities incurred in the normal course of
business; or     (q)   enter into any (or modify any subsisting) agreement with
any trade union or any agreement that relates to any works council; or     (r)  
except as otherwise agreed in writing with the Seller, vary the terms on which
it holds the Property or settle any rent review; or     (s)   make any material
change to the accounting procedures or principles by reference to which its
accounts are drawn up.

4.   The Company may do anything falling within paragraph 3 of this Schedule 3
if the Buyer has given prior written consent.   5.   The Company shall maintain
in force insurance policies:

  (a)   that have limits of indemnity at least equal to; and     (b)   the other
terms of which are no less favourable than,

    those policies of insurance maintained by the Company on the date of this
agreement.   6.   The Seller shall use all reasonable endeavours to maintain the
trade and trade connections of the Company.   7.   The Seller shall give to the
Buyer as soon as possible full details of any material change in the business,
financial position or assets of the Company.   8.   The Seller shall not:

  (a)   induce, or attempt to induce, any of the Employees of the Company (as
defined in Schedule 4), whether directly or indirectly, to terminate their
employment before the Completion Date; or     (b)   incur any liabilities to the
Company, other than trading liabilities incurred in the normal course of
business.

9.   No amendment, other than one made solely to comply with legislative
requirements, shall be made to any agreements or arrangements for the payment of
pensions or other benefits on retirement:

  (a)   to present or former directors, officers or employees of the Company; or
    (b)   to the dependants of any of those people.

10.   The Seller shall, at the Buyer’s request and the Seller’s expense, provide
the Buyer with such information or documents as it may reasonably require
relating to the terms of employment or any other matter concerning any Employee
or Worker (as defined in paragraph 23 of Part 1 of Schedule 4) or any body of
employees or their representatives in the period prior to the Completion Date.

35



--------------------------------------------------------------------------------



 



11.   The Seller shall, at its own expense and subject to its obligations under
the Data Protection Act 1998, give such assistance as the Buyer or its
representatives may reasonably require to contest any claim by anyone employed
or engaged by the Company prior to the Completion Date resulting from or in
connection with this agreement to the extent that such claims relate to an act
or omission of the Seller.

36



--------------------------------------------------------------------------------



 



Part 2
What the Seller shall deliver to the Buyer at Completion
At Completion, the Seller shall deliver or cause to be delivered to the Buyer
the following documents and evidence:

(a)   a transfer of the Sale Shares executed by the registered holder in favour
of the Buyer;   (b)   a share certificate for the Sale Shares in the name of the
registered holder or an indemnity in such form as the Buyer may reasonably
require for any lost certificates;   (c)   any waivers, consents or other
documents required to enable the Buyer to be registered as the holder of the
Sale Shares;   (d)   an irrevocable power of attorney for 30 days (under which
the Buyer shall procure that the Seller incurs no cost, demand, expense or
liability) in agreed form given by the Seller in favour of the Buyer to enable
the Buyer (or its proxies) to exercise all voting and other rights attaching to
the Sale Shares before the transfer of the Sale Shares is registered in the
register of members of the Company;   (e)   the original of any power of
attorney under which any document to be delivered to the Buyer under this part
of this Schedule has been executed;   (f)   in relation to the Company, the
statutory registers and minute books (written up to the time of Completion),
certificate of incorporation and any certificates of incorporation on change of
name;   (g)   the written resignation, executed as a deed and in the agreed
form, of the directors and secretary of the Company from their offices and
employment with the Company, except for John Quinn, who is not resigning;   (h)
  the written resignation of the auditors in the agreed form   (i)   signed
copies of special resolutions of the Company in a form appropriate for filing at
Companies House to:

  (i)   change the name of the Company to Global Traffic Network (UK) Commercial
Limited; and     (ii)   adopt new articles of association of the Company in the
form the Buyer requires;

(j)   a copy of the new articles of association of the Company appropriate for
filing at Companies House;   (k)   a certified copy of the minutes of the board
meetings held pursuant to Part 3 of this Schedule 3;   (l)   all title deeds and
other documents relating to the Property;   (m)   evidence, in agreed form, that
any indebtedness or other liability of the kind described in paragraph 14 of
Part 1 of Schedule 4 (Transactions with the Seller) has been discharged;

37



--------------------------------------------------------------------------------



 



(n)   originals and/or copies of counterparts of the executed agreed form Hive
Out Agreement, Underlease, Loan Waiver Agreement and the Debt Exchange
Agreement.   (o)   all charges, mortgages, debentures and guarantees to which
the Company is a party and, in relation to each such instrument and any
covenants connected with it:

  (i)   a sealed discharge or release in the agreed form;     (ii)   if
applicable, a sworn and completed Form 403a (declaration that part of the
property or undertaking charged has been released from the charge); and    
(iii)   a certified copy of a resolution by the Seller’s shareholders
authorising the Transaction;

(p)   the Tax Opinion;   (q)   a certified copy of the Seller’s shareholders
resolution approving the Transaction;   (r)   an executed copy of the
restrictive covenants by Simon Cole in the agreed form together with an
independent solicitor’s certificate confirming that Simon Cole has received
independent legal advice in respect of the same; and   (s)   the Tax Deed.

38



--------------------------------------------------------------------------------



 



Part 3
Matters for the board meetings at Completion

1.   The Seller shall cause a board meeting of the Company to be held at
Completion at which the matters set out in this Part 3 of this Schedule 3 shall
take place.   2.   A resolution to register the transfer of the Sale Shares
shall be passed at such board meeting of the Company, subject to the transfer
being stamped at the cost of the Buyer.   3.   A resolution to change the
Company’s name from The Unique Broadcasting Company Limited to Global Traffic
Network (UK) Commercial Limited shall be passed at such board meeting and a
shareholder meeting shall be convened (or written resolution properly executed)
at which an appropriate special resolution shall be passed.   4.   All
directors, the secretary and auditors of the Company shall resign from their
offices and employment with the Company with effect from the end of the relevant
board meeting, except for John Quinn.   5.   The persons the Buyer nominates
shall be appointed as directors and secretary of the Company (but not exceeding
any maximum number of directors contained in the Company’s articles of
association). The appointments shall take effect at the end of the board
meeting.   6.   The Buyer’s Accountants shall be appointed as the auditors of
the Company with effect from the end of the relevant board meeting.   7.   The
address of the registered office of the Company shall be changed to an address
specified by the Buyer   8.   The accounting reference date of the Company shall
be changed to 30 June.

39



--------------------------------------------------------------------------------



 



SCHEDULE 4
Warranties
Part 1
General warranties

1.   POWER TO SELL THE COMPANY   1.1   The Seller has taken all necessary action
and has all requisite power and authority to enter into and perform this
agreement in accordance with its terms and the other documents referred to in
it.   1.2   This agreement and the other documents referred to in it constitute
(or shall constitute when executed) valid, legal and binding obligations on the
Seller in the terms of the agreement and such other documents.   1.3  
Compliance with the terms of this agreement and the documents referred to in it
shall not breach or constitute a default under any of the following:   1.3.1  
any agreement or instrument to which the Seller is a party or by which the
Seller is bound; or   1.3.2   any order, judgment, decree or other restriction
applicable to the Seller.   2.   SHARES IN THE COMPANY   2.1   The Sale Shares
constitute the whole of the allotted and issued share capital of the Company and
are fully paid.   2.2   The Seller is the sole legal and beneficial owner of the
Sale Shares.   2.3   The Sale Shares are free from all Encumbrances.   2.4   No
right has been granted to any person to require the Company to issue any share
capital and no Encumbrance has been created in favour of any person affecting
any unissued shares or debentures or other unissued securities of the Company.  
2.5   No commitment has been given to create an Encumbrance affecting the Sale
Shares (or any unissued shares or debentures or other unissued securities of the
Company) or to issue any share capital and no person has claimed any rights in
connection with any of those things.   2.6   The Company does not:   2.6.1  
hold or beneficially own, or has agreed to acquire, any securities of any
corporation; or   2.6.2   is or has agreed to become a member of any partnership
or other unincorporated association, joint venture or consortium (other than
recognised trade associations); or   2.6.3   has, outside its country of
incorporation, any branch or permanent establishment; or   2.6.4   has allotted
or issued any securities that are convertible into shares.   2.7   The Company
has not at any time:

40



--------------------------------------------------------------------------------



 



2.7.1   purchased, redeemed or repaid any of its own share capital; or   2.7.2  
given any financial assistance in connection with any acquisition of its share
capital or the share capital of its holding company (as that expression is
defined in section 736 of the Companies Act 1985) as would fall within sections
151 to 158 (inclusive) of the Companies Act 1985.   2.8   All dividends or
distributions declared, made or paid by the Company have been declared, made or
paid in accordance with its memorandum, articles of association, the applicable
provisions of the Companies Acts and any agreements or arrangements made with
any third party regulating the payment of dividends and distributions.   3.  
CONSTITUTIONAL AND CORPORATE DOCUMENTS   3.1   The copies of the memorandum and
articles of association or other constitutional and corporate documents of the
Company Disclosed are true, accurate and complete in all respects and copies of
all the resolutions and agreements required to be annexed to or incorporated in
those documents by the law applicable are so annexed or incorporated.   3.2  
All statutory books and registers of the Company have been properly kept and no
notice or allegation that any of them is incorrect or should be rectified has
been received.   3.3   All returns, particulars, resolutions and other documents
which the Company is required by law to file with or deliver to the Registrar of
Companies in England and Wales have been correctly made up and filed or, as the
case may be, delivered.   4.   INFORMATION   4.1   All written information
provided by the Seller and its advisers to the Buyer and its advisers in the
course of negotiations which is reproduced at document 2 of the Disclosure
Bundle was true and accurate as at the date provided.   4.2   The particulars
relating to the Company in Schedule 1 are accurate and not misleading.   4.3  
The Disclosed documents are true and complete copies of the originals.   5.  
COMPLIANCE WITH LAWS       The Company currently conducts and has at all
previous times conducted its business in accordance with all applicable laws and
regulations.   6.   LICENCES AND CONSENTS   6.1   The Company has all necessary
licences, consents, permits and authorities necessary to carry on its business
in the places and in the manner in which its business is now carried on, all of
which are valid and subsisting.   6.2   There is no reason of which the Seller
is aware why any of those licences, consents, permits and authorities should be
suspended, cancelled, revoked or not renewed on the same terms.   7.   INSURANCE
  7.1   Full details of the insurance policies maintained by or on behalf of or
for the benefit of the Company are accurately set out in the Disclosure Letter.

41



--------------------------------------------------------------------------------



 



7.2   There are no material outstanding claims under, or in respect of the
validity of, any of those policies and so far as the Seller is aware, there are
no circumstances likely to give rise to any claim under any of those policies.  
7.3   So far as the Seller is aware, all the insurance policies are in full
force and effect, are not void or voidable, nothing has been done or not done
which could make any of them void or voidable and Completion will not terminate,
or entitle any insurer to terminate, any such policy.   8.   POWER OF ATTORNEY  
8.1   There are no powers of attorney in force given by the Company.   8.2   No
person, as agent or otherwise, is entitled or authorised to bind or commit the
Company to any obligation not in the ordinary course of the Company’s business.
  9.   DISPUTES AND INVESTIGATIONS   9.1   Neither the Company nor any person in
respect of whom the Company is vicariously liable:   9.1.1   is engaged in any
litigation, administrative, mediation or arbitration proceedings or other
proceedings or hearings before any statutory or governmental body, department,
board or agency (except for debt collection in the normal course of business);
or   9.1.2   is, so far as the Seller is aware, the subject of any
investigation, inquiry or enforcement proceedings by any governmental,
administrative or regulatory body.   9.2   No director of the Company is, to the
extent that it relates to the business of the Company engaged in or subject to
any of the matters mentioned in paragraph 9.1 of this Schedule 4.   9.3   So far
as the Seller is aware no such proceedings, investigation or inquiry as are
mentioned in paragraph 9.1 or paragraph 9.2 of this Schedule 4 have been
threatened or are pending and there are no circumstances likely to give rise to
any such proceedings.   9.4   So far as the Seller is aware the Company is not
affected by any existing or pending judgments or rulings and has not given any
undertakings arising from legal proceedings to a court, governmental agency,
regulator or third party.   10.   DEFECTIVE SERVICES   10.1   No proceedings
have been notified and so far as the Seller is aware there are no outstanding
liabilities or claims pending or threatened against the Company in respect of
any services supplied by the Company for which the Company is or may become
liable so far as the Seller is aware and no dispute exists between the Company
and any of its customers or clients.   11.   CUSTOMERS AND SUPPLIERS   11.1   In
the 12 months ending with the date of this agreement, the business of the
Company has not been materially affected in an adverse manner as a result of any
one or more of the following things happening to the Company:

42



--------------------------------------------------------------------------------



 



11.1.1   the loss of any of its customers or suppliers; or   11.1.2   a
reduction in trade with its customers or in the extent to which it is supplied
by any of its suppliers; or   11.1.3   a change in the terms on which it trades
with or is supplied by any of its customers or suppliers.   11.2   So far as the
Seller is aware, no one or more of the things mentioned in paragraph 11.1 of
this Schedule 4 is likely to happen to the extent that the business of the
Company will be materially affected in an adverse manner as a direct result of
the parties entering into this Transaction.   11.3   In respect of the sales
reports prepared by the Seller, that all sales reports prepared since 7
May 2008:   11.3.1   have been Disclosed;   11.3.2   have been prepared on the
same basis and in a reasonable and consistent manner with the sale reports
produced by the Seller in the 12 months prior to 7 May 2008; and   11.3.3   at
the time that they were produced were in all material respects accurate and not
misleading.   12.   COMPETITION   12.1   The definition in this paragraph
applies in this agreement.       “Competition Law”: the national and directly
effective legislation of any jurisdiction which governs the conduct of companies
or individuals in relation to restrictive or other anti-competitive agreements
or practices (including, but not limited to, cartels, pricing, resale pricing,
market sharing, bid rigging, terms of trading, purchase or supply and joint
ventures), dominant or monopoly market positions (whether held individually or
collectively) and the control of acquisitions or mergers.   12.2   The Company
is not engaged in any agreement, arrangement, practice or conduct which amounts
to an infringement of the Competition Law of any jurisdiction in which the
Company conducts business and no Director is engaged in any activity which would
be an offence or infringement under any such Competition Law.   12.3   The
Company is not the subject of any investigation, inquiry or proceedings by any
relevant government body, agency or authority in connection with any actual or
alleged infringement of the Competition Law of any jurisdiction in which the
Company conducts business.   12.4   No such investigation, inquiry or
proceedings as mentioned in paragraph 12.3 of this Schedule 4 have been
threatened or are pending and so far as the Seller is aware there are no
circumstances likely to give rise to any such investigation, inquiry or
proceedings.   12.5   The Company is not the subject of any existing or pending
decisions, judgments, orders or rulings of any relevant government body, agency
or authority responsible for enforcing the Competition Law of any jurisdiction
and the Company has not given any undertakings or commitments to such bodies
which affect the conduct of the Business.

43



--------------------------------------------------------------------------------



 



12.6   The Company is not in receipt of any payment, guarantee, financial
assistance or other aid from the government or any state body which was not, but
should have been, notified to the European Commission under Article 88 of the EC
Treaty for decision declaring such aid to be compatible with the common market.
  13.   CONTRACTS   13.1   The definitions in this paragraph apply in this
agreement.       “Material Contract”: an agreement or arrangement to which the
Company is a party or is bound by and which is of material importance to the
business, profits or assets of the Company, including but not limited to the
Commercial Agreements.   13.2   Except for the agreements and arrangements
Disclosed, the Company is not a party to or subject to any agreement or
arrangement which:   13.2.1   is a Material Contract; or   13.2.2   is not in
the ordinary and usual course of business of the Company; or   13.2.3   may be
terminated as a result of any Change of Control of the Company; or   13.2.4  
restricts the freedom of the Company to carry on the whole or any part of its
business in any part of the world in such manner as it thinks fit; or   13.2.5  
involves agency or distributorship; or   13.2.6   involves partnership, joint
venture, consortium, joint development, shareholders or similar arrangements; or
  13.2.7   cannot be readily fulfilled or performed by the Company on time and
without undue or unusual expenditure of money and effort; or   13.2.8   involves
or is likely to involve an aggregate consideration payable by or to the Company
in excess of £1,000 per annum; or   13.2.9   requires the Company to pay any
commission, finder’s fee, royalty or the like; or   13.2.10   is for the supply
of goods and/or services by or to the Company on terms under which retrospective
or future discounts, price reductions or other financial incentives are given;
or   13.2.11   is not on arm’s length terms; or   13.2.12   provides for the
exclusive provision of goods or services; or   13.2.13   provides a customer or
client with the right to a level of service or pricing that is equal or
preferential to the level granted to other customer or clients of the Company.  
13.3   Each Material Contract is in full force and effect and binding on the
parties to it. The Company has not defaulted under or breached a Material
Contract and:   13.3.1   no other party to a Material Contract has defaulted
under or breached such a contract; and

44



--------------------------------------------------------------------------------



 



13.3.2   no such default or breach by the Company, or any other party has been
threatened.   13.4   No notice of termination of a Material Contract has been
received or served by the Company and, so far as the Seller is aware, there are
no grounds for determination, rescission, avoidance, repudiation or a material
change in the terms of any such contract.   13.5   Since the date hereof there
has been no loss of, or any amendment to:   13.5.1   any of the Identified
Station Contracts; and   13.5.2   any other contracts which in aggregate provide
more than 5 per cent. of current audience delivery to the Business as measured
by Radio Joint Audience Research.   13.6   The agreements pursuant to which the
Company provides content to radio stations in exchange for free advertising
spots (“Spots”), including the annexes, appendices and schedules thereto,
accurately set forth the number and timing of Spots that the Company has the
right to receive, and that the Company actually receive, in each case pursuant
to such agreement and all such agreements have been Disclosed.   13.7   The
Retained Contracts (as such term is defined in the Hive Out Agreement) represent
all of the contracts used in the Business and that all of the terms of the
Retained Contracts, whether in writing or otherwise, have been Disclosed.   13.8
  Neither the Company nor the Seller have received notice, either written or
oral, from any of the advertising customers that are material to the Business
that such customer intends to cease being a customer of the Business.   14.  
TRANSACTIONS WITH THE SELLER   14.1   There is no outstanding indebtedness or
other liability (actual or contingent) and no outstanding contract, commitment
or arrangement between the Company and any of the Seller or any person Connected
with it.   14.2   The Seller nor any persons Connected with it, is entitled to a
claim of any nature against the Company or has assigned to any person the
benefit of a claim against the Company to which the Seller or any person
Connected with it would otherwise be entitled.   15.   FINANCE AND GUARANTEES  
15.1   Other than trade credit in the ordinary course of business, full
particulars of all money borrowed by the Company (including full particulars of
the terms on which such money has been borrowed) have been Disclosed.   15.2  
No guarantee, mortgage, charge, pledge, lien, assignment or other security
agreement or arrangement has been given by or entered into by the Company or any
third party in respect of borrowings or other obligations of the Company.   15.3
  The total amount borrowed by the Company does not exceed any limitations on
the borrowing powers contained:   15.3.1   in the memorandum and articles of
association of the Company; or   15.3.2   in any debenture or other deed or
document binding on the Company.

45



--------------------------------------------------------------------------------



 



15.4   The Company does not have any outstanding loan capital, and has not lent
any money that has not been repaid, and there are no debts owing to the Company
other than debts that have arisen in the normal course of business.   15.5   The
Company has not:   15.5.1   factored any of its debts or discounted any of its
debts or engaged in financing of a type which would not need to be shown or
reflected in the Accounts; or   15.5.2   knowingly waived any right of set-off
it may have against any third party.   15.6   All debts (less any provision for
bad and doubtful debts) owing to the Company reflected in the Accounts and all
debts subsequently recorded in the books of the Company have either prior to the
date of this agreement been realised or so far as the Sellers is aware will,
within three months after the date of this agreement, realise in cash their full
amount as included in those Accounts or books and none of those debts nor any
part of them has been outstanding for more than two months from its due date for
payment.   15.7   No indebtedness of the Company is due and payable and no
security over any of the assets of the Company is now enforceable, whether by
virtue of the stated maturity date of the indebtedness having been reached or
otherwise. The Company has not received any notice whose terms have not been
fully complied with and/or carried out from any creditor requiring any payment
to be made and/or intimating the enforcement of any security which it may hold
over the assets of the Company.   15.8   The Company has not given or entered
into any guarantee, mortgage, charge, pledge, lien, assignment or other security
agreement or arrangement or is responsible for the indebtedness, or for the
default in the performance of any obligation, of any other person.   15.9   The
Company is not subject to any arrangement for receipt or repayment of any grant,
subsidy or financial assistance from any government department or other body.  
15.10   Particulars of the balances of all the bank accounts of the Company,
showing the position as at the day immediately preceding the date of this
agreement, have been Disclosed and the Company has no other bank accounts. Since
those particulars were given, there have been no payments out of those accounts
other than routine payments in the ordinary course of business.   15.11   A
Change of Control of the Company will not result in:   15.11.1   termination of
or a material effect on any financial agreement or arrangement to which the
Company is a party or subject; or   15.11.2   any indebtedness of the Company
becoming due, or capable of being declared due and payable, prior to its stated
maturity.   16.   INSOLVENCY   16.1   The Company:   16.1.1   is not insolvent
or unable to pay its debts within the meaning of the Insolvency Act 1986 or any
other insolvency legislation applicable to the company concerned; and   16.1.2  
has not stopped paying its debts as they fall due.

46



--------------------------------------------------------------------------------



 



16.2   No step has been taken to initiate any process by or under which:  
16.2.1   the ability of the creditors of the Company to take any action to
enforce their debts is suspended, restricted or prevented; or   16.2.2   some or
all of the creditors of the Company accept, by agreement or in pursuance of a
court order, an amount less than the respective sums owing to them in
satisfaction of those sums with a view to preventing the dissolution of the
Company; or   16.2.3   a person is appointed to manage the affairs, business and
assets of the Company, on behalf of the Company’s creditors; or   16.2.4   the
holder of a charge over the Company’s assets is appointed to control the
business and assets of the Company.   16.3   In relation to the Company:  
16.3.1   no administrator has been appointed;   16.3.2   no documents have been
filed with the court for the appointment of an administrator; and   16.3.3   no
notice of an intention to appoint an administrator has been given by the
relevant company, its directors or by a qualifying floating charge holder (as
defined in paragraph 14 of Schedule B1 to the Insolvency Act 1986).   16.4   No
process has been initiated which could lead to the Company being dissolved and
its assets being distributed among the relevant company’s creditors,
shareholders or other contributors.   16.5   No distress, execution or other
process has been levied on an asset of the Company.   17.   ASSETS   17.1   The
Company is the full legal and beneficial owner of and has good and marketable
title to all the assets included in the Accounts, any assets acquired since the
Accounts Date and all other assets owned by the Company except for those
disposed of since the Accounts Date in the normal course of business.   17.2  
None of the assets shown in the Accounts, acquired by the Company since the
Accounts Date or used by the Company is the subject of any lease, lease hire
agreement, hire purchase agreement or agreement for payment on deferred terms or
is the subject of any licence or factoring arrangement.   17.3   The Company is
in possession and control of all the assets included in the Accounts or acquired
since the Accounts Date and all other assets used by the Company except for
those Disclosed as being in the possession of a third party in the normal course
of business.   17.4   None of the assets, undertakings or goodwill of the
Company is subject to an Encumbrance, or to any agreement or commitment to
create an Encumbrance, and no person has claimed to be entitled to create such
an Encumbrance.   17.5   The assets of the Company comprise all of the assets
necessary for the continuation of the Business in substantially the same manner
in which such business has been carried on by the Seller’s Group as at the
Accounts Date and as at Completion.

47



--------------------------------------------------------------------------------



 



18.   CONDITION OF PLANT AND EQUIPMENT   18.1   The machinery and equipment used
in connection with the Business:   18.1.1   are in good working order and have
been regularly and properly maintained;   18.1.2   at Completion are capable of
doing the work for which they were designed; and   18.1.3   so far as the Seller
is aware, are not surplus to the current requirements of the Business.   19.  
ENVIRONMENT AND HEALTH AND SAFETY   19.1   The definitions in this paragraph
apply in this agreement.       “Environment”: the natural and man-made
environment, including all or any of the following media, namely air, water and
land (including air within buildings and other material or man-made structures
above or below the ground) and any living organisms (including man) or systems
supported by those media.       “Environmental Laws”: all applicable laws,
statutes, regulations, secondary legislation, bye-laws, common law, directives,
treaties and other measures, judgements and decisions of any court or tribunal,
codes of practice and guidance notes which are legally binding and in force as
at the date of this agreement in so far as they relate to or apply to the
Environment, including Part IIA of the Environmental Protection Act 1990 and any
regulations and guidance made or issued thereunder.       “Environmental and
Health and Safety Matters”: all matters relating to:   19.1.1   pollution or
contamination of the Environment;   19.1.2   the presence, existence, disposal,
release, spillage, deposit, escape, discharge, leak, migration or emission of
Hazardous Substances or Waste;   19.1.3   the exposure of any person to any
Hazardous Substances or Waste;   19.1.4   the health and safety of any person,
including any accidents, injuries, illnesses and diseases;   19.1.5   the
creation or existence of any noise, vibration, odour, radiation, common law or
statutory nuisance or other adverse impact on the Environment; or   19.1.6   the
condition, protection, maintenance, remediation, reinstatement, restoration or
replacement of the Environment or any part of it.       “Environmental and
Health and Safety Permits”: any permits, licences, consents, certificates,
registrations, notifications or other authorisations required under any
Environmental Laws or Health and Safety Laws for the operation of the Business
or in relation to the Property.       “Harm”: harm to the Environment, and in
the case of man any physical harm including harm caused to any of his senses and
any neurological harm or harm to his property.       “Hazardous Substances”: any
material, substances or organisms which, alone or in combination with others,
are capable of causing Harm, including without limitation radioactive substances
and asbestos containing materials.

48



--------------------------------------------------------------------------------



 



    “Health and Safety Laws”: all applicable laws, statutes, regulations,
secondary legislation, bye-laws, common law, directives, treaties and other
measures, judgements and decisions of any court or tribunal, codes of practice
and guidance notes which are legally binding and in force as at the date of this
agreement in so far as they relate to or apply to the health and safety of any
person, including the Health and Safety at Work etc. Act 1974, the Control of
Asbestos at Work Regulations 2002 and the Construction (Design and Management)
Regulations 1994.       “Waste”: any waste, including any by-product of an
industrial process and anything which is discarded, disposed of, spoiled,
abandoned, unwanted or surplus, irrespective of whether it is capable of being
recovered or recycled or has any value.   19.2   The Company has obtained and
has at all times complied with all Environmental and Health and Safety Permits,
all Environmental and Health and Safety Permits are in full force and effect,
and there are no facts or circumstances that may lead to the revocation,
suspension, variation, non-renewal of or inability to transfer any Environmental
and Health and Safety Permits.   19.3   The Company has at all times complied
with all Environmental Laws and Health and Safety Laws and there are no facts or
circumstances which may lead to any breach of or liability under any
Environmental Laws or Health and Safety Laws.   19.4   All information provided
by or on behalf of the Company to any relevant enforcement authority and all
records and data required to be maintained by the Company under the provisions
of any Environmental Laws or Health and Safety Laws are complete and accurate.  
19.5   There are no Hazardous Substances at, on or under, nor have any Hazardous
Substances been emitted, escaped or migrated from, the Property.   19.6   There
are and have been no landfills, underground storage tanks or mining operations,
uncontained or unlined storage treatment or disposal areas for Hazardous
Substances or Waste (whether permitted by Environmental Laws or otherwise)
present or carried out at, on or under any of the Property or within 200 metres
of any of the Property. There are no polychlorinated biphenyls or
asbestos-containing materials at, on or under any of the Property.   19.7  
There have been no claims, investigations, prosecutions or other proceedings
against or threatened against the Company, or any of its directors, officers or
employees in respect of Harm arising from the operation of the Business or
occupation of any of the Property or for any breach or alleged breach of any
Environmental and Health and Safety Permits, Environmental Laws or Health and
Safety Laws and there are no facts or circumstances which may lead to any such
claims, investigations, prosecutions or other proceedings. At no time has the
Company received any notice, communication or information alleging any liability
in relation to any Environmental and Health and Safety Matters or that any works
are required.   19.8   The Company has not received any enforcement,
prohibition, stop, remediation, improvement or any other notice from any
enforcement authority, including the Environment Agency, the Health and Safety
Executive and the relevant local authority, with regard to any breach or alleged
breach of any Environmental Laws or Health and Safety Laws.

49



--------------------------------------------------------------------------------



 



19.9   The Company has not any actual or potential liability under any
Environmental Laws or Health and Safety Laws by reason of it having owned,
occupied or used any Previously-owned Land and Buildings.   19.10   The Company
has employers’ liability and public liability insurance cover in respect of the
Business and the Property. No claims have been made or are contemplated by the
Seller’s Group under any such insurance cover.   19.11   Copies of all:  
19.11.1   current Environmental and Health and Safety Permits;   19.11.2  
environmental and health and safety policy statements;   19.11.3   reports in
respect of environmental and health and safety audits, investigations or other
assessments;   19.11.4   records of accidents, illnesses and reportable
diseases;   19.11.5   assessments of substances hazardous to health;   19.11.6  
correspondence between the Company and any relevant enforcement authority; and  
19.11.7   copies or details of all waste disposal contracts       relating to
the Business or any of the Property have been Disclosed and all such statements,
reports, investigations, assessments, records, correspondence and other
information are complete and accurate and are not misleading.   19.12   The
Company has not given or received any warranties or indemnities in respect of,
does not have any insurance in respect of, and has not otherwise attempted to
apportion any liabilities, duties or obligations that arise under Environmental
Laws or Health and Safety Laws.   19.13   The Company either has no obligations
under the Producer Responsibility Obligations (Packaging Waste) Regulations 2005
to recycle or recover packaging or participate in any scheme or other
arrangement for the recycling or recovery of packaging, or has fully complied
with all such obligations and full details of those obligations have been
Disclosed.   20.   INTELLECTUAL PROPERTY   20.1   The definition in this
paragraph applies in this agreement.       “Intellectual Property Rights”:
patents, rights to inventions, utility models, copyright, trade marks, service
marks, trade, business and domain names, rights in trade dress or get-up, rights
in goodwill or to sue for passing off, unfair competition rights, rights in
designs, rights in computer software, database rights, topography rights, moral
rights, rights in confidential information (including know-how and trade
secrets) and any other intellectual property rights, in each case whether
registered or unregistered and including all applications for and renewals or
extensions of such rights, and all similar or equivalent rights or forms of
protection in any part of the world.   20.2   Complete and accurate particulars
are set out in Part 1 and Part 2 of Schedule 6 respectively of all registered
Intellectual Property Rights (including applications for such rights) and
unregistered Intellectual Property Rights owned, used or held for use by the
Company that are material to the continued operations of the Business.

50



--------------------------------------------------------------------------------



 



20.3   Complete and accurate particulars are set out in Part 3 and Part 4 of
Schedule 6 respectively of all licences, agreements, authorisations and
permissions (in whatever form and whether express or implied) under which:  
20.3.1   save on standard or shrink wrap terms the Company uses or exploits
Intellectual Property Rights owned by any third party; or   20.3.2   the Company
has licensed or agreed to license to a third party Intellectual Property Rights
to, or otherwise permitted the use of any of its Intellectual Property Rights
by, any third party.   20.4   Except as set out in Part 3 and Part 4 of
Schedule 6, the Company is the sole legal and beneficial owner of (or applicant
for) the Intellectual Property Rights set out in Part 1 and Part 2 of
Schedule 6, free from all Encumbrances.   20.5   No Intellectual Property Rights
other than those set out in Part 1 and Part 2 of Schedule 6 are essential in
order for the Company to carry on the Business.   20.6   The Intellectual
Property Rights set out in Part 1 and Part 2 of Schedule 6 are valid, subsisting
and enforceable and so far as the Seller is aware nothing has been done or not
been done as a result of which any of them has ceased or might cease to be
valid, subsisting and enforceable. In particular:   20.6.1   all application and
renewal fees and other steps required for the maintenance or protection of such
rights have been paid on time or taken;   20.6.2   all confidential information
(including know how and trade secrets) owned or used by the Company has been
kept confidential and has not been disclosed to third parties (other than
parties who have signed written confidentiality undertakings in respect of such
information) details of which are set out in the Disclosure Letter;   20.6.3  
there are and have been no claims, challenges, disputes or proceedings, pending
or threatened, in relation to the ownership, validity or use of such rights.  
20.7   Nothing is required to be done by the Company within 30 days of
Completion the omission of which would jeopardise the maintenance or prosecution
of any of the Intellectual Property Rights owned or used by the Business which
are registered or the subject of an application for registration.   20.8   So
far as the Seller is aware there has been no infringement by any third party of
any Intellectual Property Rights set out in Part 1 and Part 2 of Schedule 6 nor
any third party breach of confidence, passing off or actionable act of unfair
competition in relation to the Business, and no such infringement, breach of
confidence, passing off or actionable act of unfair competition is current or
anticipated.   20.9   The agreements and licences set out in Part 3 and Part 4
of Schedule 6:   20.9.1   are valid and binding;   20.9.2   have not been the
subject of any breach or default by any party or of any event which, with the
giving of notice or lapse of time, would constitute a default;

51



--------------------------------------------------------------------------------



 



20.9.3   as regards the Company are not the subject of any claim, dispute or
proceeding, pending or threatened; and   20.9.4   have, where required to have
been by the Company, been duly recorded or registered.   20.10   A Change of
Control of the Company will not result in the termination of or materially
affect any of the Intellectual Property Rights set out in Schedule 6.   20.11  
So far as the Seller is aware, the activities of the Company in relation to the
Business and of any licensee of Intellectual Property Rights granted by the
Company:   20.11.1   have not infringed and do not infringe the Intellectual
Property Rights of any third party; or   20.11.2   have not constituted and do
not constitute any breach of confidence, passing off or actionable act of unfair
competition; or   20.11.3   have not given and do not give rise to any
obligation to pay any royalty, fee compensation or any other sum whatsoever in
respect of the Intellectual Property Rights.   21.   INFORMATION TECHNOLOGY  
21.1   The definitions in this paragraph apply in this agreement.       “IT
System”: all computer hardware (including network and telecommunications
equipment) and software (including associated preparatory materials, user
manuals and other related documentation) owned, used, leased or licensed by or
to the Company in respect of the Business and as listed in Schedule 6.       “IT
Contracts”: all arrangements and agreements under which any third party
(including without limitation any person Connected with any Seller and any
source code deposit agents) provides any element of, or services relating to,
the IT System, including leasing, hire purchase, licensing, maintenance and
services agreements and as listed in Schedule 6.   21.2   Complete and accurate
particulars of the IT System and all IT Contracts are set out in Part 1 and
Part 2 of Schedule 7.   21.3   Save to the extent provided in the IT Contracts,
the Company is the owner of the IT System free from Encumbrances. The Company
has obtained all necessary rights from third parties to enable them to use the
IT System.   21.4   The IT Contracts are valid and binding and no act or
omission has occurred which would, if necessary with the giving of notice or
lapse of time, constitute a breach of any such contract.   21.5   There are and
have been no claims, disputes or proceedings arising or threatened under any IT
Contracts.   21.6   None of the IT Contracts is liable to be terminated or
otherwise materially affected by a Change of Control of the Company, and the
Seller has no reason to believe that any IT Contracts will not be renewed on the
same or substantially the same terms when they expire.

52



--------------------------------------------------------------------------------



 



21.7   The elements of the IT System:   21.7.1   have not been materially
defective or materially failed to function during the last twelve months;  
21.7.2   have been satisfactorily and regularly maintained and the IT System has
the benefit of appropriate maintenance and support agreements.   21.8   The
Company has implemented appropriate procedures, including in relation to
off-site working where applicable, for ensuring the security of the IT System
and the confidentiality and integrity of all data stored in it.   21.9   The
Company has in place a disaster recovery plan which is fully documented and
would enable the business of the Company to continue if there was significant
damage to or destruction of some or all of the IT System.   21.10   The IT
System and the IT Contracts are all that are required for the operation of the
Business.   22.   DATA PROTECTION   22.1   The Company has notified registrable
particulars under the Data Protection Act 1998 of all personal data held by them
and:   22.1.1   have renewed such notifications and have notified any changes
occurring in between such notifications as required by that Act;   22.1.2   have
paid all fees payable in respect of such notifications;   22.1.3   the contents
of such notifications are complete and accurate; and   22.1.4   there has been
no unauthorised disclosure of personal data outside the terms of such
notifications.   22.2   No personal data have been transferred outside the
European Economic Area.   22.3   The Company has:   22.3.1   complied in all
respects with the Data Protection Act 1984 and the Data Protection Act 1998;  
22.3.2   satisfied any requests for access to personal data subject to paragraph
22.3.1 of this Schedule 4;   22.3.3   established the procedures necessary to
ensure continued compliance with such legislation; and   22.3.4   complied with
the requirements of the seventh principle of the Data Protection Act 1998 in
respect of any processing of data carried out by a data processor on behalf of
the Company, including by entering into a written contract with the data
processor confirming that the data processor will only act on the instructions
of the Company and requiring the data processor to comply with obligations
relating to security measures equivalent to those imposed on the Company by the
seventh principle as mentioned above.   22.4   The Company has not received any:

53



--------------------------------------------------------------------------------



 



22.4.1   notice or complaint under the Data Protection Act 1998 alleging
non-compliance with the Act (including any information or enforcement notice, or
any transfer prohibition notice); or   22.4.2   claim for compensation for loss
or unauthorised disclosure of data; or   22.4.3   notification of an application
for rectification or erasure of personal data,       and the Seller is not aware
of any circumstances which may give rise to the giving of any such notice or the
making of any such notification.   22.5   The Company is not relying on the
transitional exemptions for manual data under Schedule 8 of the Data Protection
Act 1998.   22.6   The Company has complied with their obligations under the
Privacy and Electronic Communications (EC Directive) Regulations 2003 in respect
of the use of electronic communications (including e-mail, text messaging, fax
machines, automated calling systems and non-automated telephone calls) for
direct marketing purposes.   23.   EMPLOYMENT   23.1   The definitions in this
paragraph apply in this agreement.       “Employment Legislation”: legislation
applying in England and Wales affecting contractual or other relations between
employers and their employees or workers including, but not limited to, any
legislation and any amendment, extension or re-enactment of such legislation and
any claim arising under European treaty provisions or directives enforceable
against the Company by any Employee or Worker.       “Employee”: the individuals
specifically listed in the Disclosure Letter who are employed by the Company
under a contract of employment.       “Worker”: the individuals specifically
listed in the Disclosure Letter who personally perform work for the Company but
who are not in business on their own account or in a client/customer
relationship.   23.2   The name of each person who is a Director is set out in
Schedule 1.   23.3   The Disclosure Letter includes anonymised details of all
Employees and Workers of the Company, the particulars of each Employee and
Worker and the principal terms of their contract including:   23.3.1   the
company which employs or engages them;   23.3.2   their remuneration (including
any benefits and privileges provided or which the Company is bound to provide to
them or their dependants whether now or in the future);   23.3.3   the
commencement date of each contract and, if an Employee, the date on which their
continuous service began;   23.3.4   the length of notice necessary to terminate
each contract or, if a fixed term, the expiry date of the fixed term and details
of any previous renewals;   23.3.5   the type of contract (whether full or
part-time or other);

54



--------------------------------------------------------------------------------



 



23.3.6   their date of birth;   23.3.7   any country in which the Employee or
Worker works or performs services and/or is paid, if the Employee or Worker
works or is paid outside England and Wales; and   23.3.8   the law governing the
contract, if the Employee or Worker works or is paid outside England and Wales.
  23.4   The Disclosure Letter includes anonymised details of all persons who
are not Workers and who are providing services to the Company under an agreement
which is not a contract of employment with the Company (including, in
particular, where the individual acts as a consultant or is on secondment from
an employer which is not a member of the Company’s Group) and the particulars of
the terms on which the individual provides services, including:   23.4.1   the
company which engages them;   23.4.2   the remuneration of each individual
(including any benefits and privileges provided or which the Company is bound to
provide) to them or their dependants, whether now or in the future;   23.4.3  
the length of notice necessary to terminate each agreement or, if a fixed term,
the expiry date of the fixed term and the details of any previous renewals;  
23.4.4   any country in which the individual provides services, if the
individual provides services wholly or mainly outside England and Wales; and  
23.4.5   the law governing the agreement, if the individual provides services
wholly or mainly outside England and Wales.   23.5   The contracts of employment
and service agreements for all Employees of the Company comply with the
provisions and requirements of Section 1 of the Employment Rights Act 1996.  
23.6   The Company does not operate a retirement age (contractual or otherwise)
for any of the Employees which is below age 65.   23.7   The Disclosure Letter
includes anonymised details of all Employees and Workers who are on secondment,
maternity, paternity, adoption, parental or other leave or absent due to
ill-health or for any other reason.   23.8   No notice to terminate the contract
of employment of any Employee or Worker (whether given by the relevant employer
or by the Employee or Worker) is pending, outstanding or threatened and no
dispute under any Employment Legislation or otherwise is outstanding between:  
23.8.1   the Company and any of its current or former Employees relating to
their employment, its termination and any reference given by the Company
regarding them; or   23.8.2   the Company and any current or former Workers
relating to their contract, its termination and any reference given by the
Company regarding them.   23.9   No procedure is pending or ongoing in respect
of any Employee pursuant to the Employment Act 2002 (Dispute Resolution)
Regulations 2004 or any such contractual procedure operated by the Company.

55



--------------------------------------------------------------------------------



 



23.10   No dispute under any Employment Legislation or otherwise is outstanding
between the Company and any applicant for employment which relates to or arises
from their application for employment with the Company.   23.11   No dispute
with transferee or transferor employers or previous employee claims arising
under the Transfer of Undertakings (Protection of Employment) Regulations 1981
or 2006 is outstanding in respect of the Company.   23.12   No questionnaire has
been served on the Company by an Employee or Worker under any Employment
Legislation which remains unanswered in full or in part.   23.13   No Employee
of the Company is required to have a work permit in order to perform his duties
in full.   23.14   No offer of employment or engagement has been made by the
Company that has not yet been accepted, or which has been accepted but where the
employment or engagement has not yet started.   23.15   The acquisition of the
Sale Shares by the Buyer and compliance with the terms of this agreement will
not entitle any Directors, officers or Employees of the Company to terminate
their employment or receive any payment or other benefit.   23.16   All
contracts between the Company and its Employees and Workers are terminable at
any time on not more than three months ´ notice without compensation (other than
compensation under the Employment Rights Act 1996).   23.17   All contracts
between the Company and their Directors, Employees or Workers comply with any
relevant requirements of section 188 of the Companies Act 2006.   23.18   The
Company is not a party to, bound by or proposing to introduce in respect of any
of its Directors or Employees any redundancy payment scheme in addition to
statutory redundancy pay, nor is there any agreed procedure for redundancy
selection.   23.19   The Company is not a party to, bound by or proposing to
introduce in respect of any of its Directors, Employees or Workers any share
option, profit sharing, bonus, commission or any other scheme relating to the
profit or sales of the Company.   23.20   The Company has not incurred any
actual or known contingent liability in connection with any termination of
employment of its Employees (including redundancy payments) or for failure to
comply with any order for the reinstatement or re-engagement of any Employee.  
23.21   The Company has not incurred any liability for failure to provide
information or to consult with Employees under any Employment Legislation.  
23.22   The Company has not made or agreed to make a payment or provided or
agreed to provide a benefit to a Director or officer, Employee or Worker or to
their dependants in connection with the actual or proposed termination or
suspension of employment or variation of an employment contract.   23.23   The
Company is not involved in any material industrial or trade dispute or
negotiation regarding a claim with any trade union, group or organisation of
employees or their representatives representing Employees or Workers and so far
as the Seller is aware there is nothing likely to give rise to such a dispute or
claim.

56



--------------------------------------------------------------------------------



 



23.24   No subject access requests made to the Company pursuant to the Data
Protection Act 1998 by Employees or Workers are outstanding and the Company has
complied in all material respects with the provisions of the Data Protection Act
1998 in respect of all personal data held or processed by them relating to their
Employees, Workers, and former Employees and Workers.   23.25   No material
change has been made nor agreed to be made by the Company in the terms of
employment of any of its Directors or Employees in the last 12 months. In
particular there have been no changes to the terms and conditions of employment
of any Employee who may still enjoy the protection conferred on them by the
Transfer of Undertakings (Protection of Employment) Regulations 1981 or 2006
where such changes were made in connection with such a relevant transfer.  
23.26   Save as set out in the Disclosure Letter there has been no transfer of
an undertaking pursuant to the Transfer of Undertakings (Protection of
Employment) Regulations 1981 or 2006.   23.27   The Company has not nor will
transfer or agree to transfer any Employee or Worker from working for the
Company, or induce any Employee or Worker to resign their employment with the
Company without the prior written consent of the Buyer.   23.28   There are no
sums owing to or from any Employee or Worker other than reimbursement of
expenses, wages for the current salary period and holiday pay for the current
holiday year.   23.29   The Company has not offered, promised or agreed to any
future variation in the contract of any Employee or Worker other than reviews of
salary and benefits in the ordinary course of business.   23.30   The Disclosure
Letter includes true, complete and accurate:   23.30.1   copies of all
contracts, handbooks, policies and other documents which apply to any of the
Employees and Workers;   23.30.2   copies of all agreements or arrangements with
any trade union, employee representative or body of employees or their
representatives (whether binding or not) and details of any such unwritten
agreements or arrangements which may affect any Employee or Worker.   23.31   In
respect of each Employee and Worker, the Company has:   23.31.1   performed all
obligations and duties it is required to perform (and settled all outstanding
claims) and whether arising under contract, statute, at common law or in equity
or under any treaties including the EC Treaty or laws of the European Community
or otherwise;   23.31.2   complied with the terms of any relevant agreement or
arrangement with any trade union, employee representative or body of employees
or their representatives (whether binding or not);   23.31.3   maintained
adequate, suitable and up to date records.   23.32   Part 7 of the Income Tax
(Earnings and Pensions) Act 2003 does not apply to any shares in the Company.

57



--------------------------------------------------------------------------------



 



23.33   The Employees comprise all of the Employees necessary for the
continuation of the Business in substantially the same manner in which such
business has been carried on by the Seller’s Group as at the Accounts Date and
as at Completion.   24.   PROPERTY   24.1   The definitions in this paragraph
apply in this agreement.       “Current Use”: the use for the Property as set
out in Schedule 8.       “Lease”: the lease under which 50 Lisson Street, London
and other land has been held up to Completion dated 3 May 2006 and made between
Clearvalley Properties Limited (1) and The Unique Broadcasting Company Limited
(2).       “Previously-owned Land and Buildings”: land and buildings that have,
at any time before the date of this agreement, been owned (under whatever
tenure) and/or occupied and/or used by the Company, but which are either no
longer owned, occupied or used by the Company, or are owned, occupied or used by
it but pursuant to a different lease, licence, transfer or conveyance.      
“Planning Acts”: the Town and Country Planning Act 1990; the Planning (Listed
Buildings and Conservation Areas) Act 1990; the Planning (Hazardous Substances)
Act 1990; the Planning (Consequential Provisions) Act 1990; the Planning and
Compensation Act 1991; the Planning and Compulsory Purchase Act 2004.      
“Property”: the leasehold property held under the 54 Lisson Street Lease and the
Lease and reference to the Property shall mean to the whole or any part of it.  
    “Statutory Agreement”: an agreement or undertaking entered into under
section 18 of the Public Health Act 1936; section 52 of the Town and Country
Planning Act 1971; section 33 of the Local Government (Miscellaneous Provisions)
Act 1982; section 106 of the Town and Country Planning Act 1990; section 104 of
the Water Industry Act 1991; and any other legislation (later or earlier)
similar to these statutes.       “Underlet Property” the leasehold property to
be held under the Underlease as set out in Schedule 8.   24.2   The particulars
of the Underlet Property and the Property set out in Schedule 8 are true,
complete and accurate.   24.3   The Property is the only land and buildings
owned, used or occupied by the Company.   24.4   The Company does not have any
rights or interest in any land or buildings other than the Property.   24.5   So
far as the Seller is aware, neither the Company, nor any company that is or has
at any time been a subsidiary of the Company, has any actual or contingent
liability in respect of Previously-owned Land and Buildings.   24.6   So far as
the Seller is aware, neither the Company, nor any company that is or has at any
time been a subsidiary of the Company, has given any guarantee or indemnity for
any liability relating to the Property, any Previously-owned Land and Buildings
or any other land or buildings.

58



--------------------------------------------------------------------------------



 



24.7   All written replies given by or on behalf of the Seller in response to
any written enquiries raised by or on behalf of the Buyer in relation to the
Property and/or the Underlet Property were complete and accurate at the date
they were given.   24.8   The company will on Completion be solely, legally and
beneficially entitled and will have a good title to the Underlet Property.  
24.9   The Company is in possession of the whole of all the Underlet Property on
an exclusive basis and no right of occupation or enjoyment has been acquired and
the Company has not granted (so far as the Seller is aware) or agreed to grant
any right of occupation or enjoyment in respect of the Underlet Property to any
third party.   24.10   The Seller has in its possession and control and has
disclosed copies of all the title deeds and documents necessary to prove good
title to the Underlet Property.   24.11   All the documents of title to be
delivered to the Buyer on the Completion Date shall be original documents.  
24.12   There are no insurance policies relating to any issue of title affecting
the Underlet Property.   24.13   In relation to the Lease, so far as the Seller
is aware the Landlord and the Company has observed and performed in all material
respects all covenants and there has not been (expressly or impliedly) any
waiver of or acquiescence to any breach of them.   24.14   In relation to the
Property, all principal rent and additional rent and all other sums payable by
the Company under the Lease and 54 Lisson Street Lease (“Lease Sums”) have been
paid as and when they became due and no Lease Sums have been:   24.14.1   set
off or withheld; or   24.14.2   commuted, waived or paid in advance of the due
date for payment.   24.15   So far as the Seller is aware no collateral
assurances, undertakings or concessions have been made by any party to the
Lease.   24.16   The Property is free from:   24.16.1   any mortgage, debenture,
charge (whether legal or equitable and whether fixed or floating); and   24.16.2
  any agreement for sale, option, right of pre-emption or right of first
refusal,       and there is no agreement or commitment to give or create any of
them.   24.17   The Property is not subject to the payment of any outgoings
other than non-domestic local business rates and water and sewerage charges and
the charges payable pursuant to the Underlease and all outgoings have been paid
when due and none are disputed.   24.18   The Seller is not aware of any
covenants, restrictions, stipulations, easements, profits à prendre, wayleaves,
licences, grants or other encumbrances (whether of a private or public nature,
and whether legal or equitable) affecting the Underlet Property which are of an
onerous or unusual nature, or which conflict with the Current Use of the
Underlet Property.

59



--------------------------------------------------------------------------------



 



24.19   So far as the Seller is aware, all covenants, restrictions, stipulations
and other encumbrances affecting the Property have been fully observed and
performed and no notice of any alleged breach has been received by the Company
(or its predecessors in title).   24.20   Save for as provided in the Underlease
and the Lease the Seller is not aware of any circumstances which (with or
without taking other action) would entitle any third party to exercise a right
of entry to, or take possession of all or any part of the Underlet Property, or
which would in any other way affect or restrict the continued possession,
enjoyment or use of the Underlet Property.   24.21   All of the Property is
actively used by the Company in connection with the Business.   24.22   So far
as the Seller is aware no claim or liability (contingent or otherwise) under the
Planning Acts in respect of the Property, or any Statutory Agreement affecting
the Property, are outstanding, nor is the Property the subject of a notice to
treat or a notice of entry, and no notice, order resolution or proposal has been
published for the compulsory acquisition, closing, demolition or clearance of
the Property, and the Seller is not aware of any matter or circumstances which
would lead to any such notice, order, resolution or proposal.   24.23   So far
as the Seller is aware, all planning permissions, orders and regulations issued
under the Planning Acts, and all building regulations, consents and byelaws for
the time being in force have been fully complied with in relation to the
Property.   24.24   The Underlet Property:   24.24.1   has had a fire risk
assessment undertaken in relation to it pursuant to The Regulatory Reform (Fire
Safety) Order 2005, such assessment remains valid and the recommendations and
requirements therein have been and remain fully implemented, and a complete copy
of the assessment is at the Property, and no alterations or improvements have
been made, or are proposed, to the Property which would require a new fire risk
assessment to be undertaken; or   24.24.2   does not require a fire risk
assessment to be undertaken in respect of it.   24.25   So far as the Seller is
aware the Company has complied with all applicable statutory and bye-law
requirements, and all regulations, rules and delegated legislation, relating to
the Property and its Current Use, including (without limitation) all
requirements under the Property Statutes.   24.26   The Underlet Property is in
good state of repair and condition and fit for the current use.   24.27   So far
as the Seller is aware the building in which the Underlet Property is situate
has not suffered from any of the following which are having a material adverse
effect on the Underlet Property:   24.27.1   flooding;   24.27.2   subsidence;  
24.27.3   heave   24.27.4   landslip;

60



--------------------------------------------------------------------------------



 



24.27.5   mining activities;   24.27.6   structural defects;   24.27.7   defects
in the drains and services from time to time serving the Property; or   24.27.8
  dry rot, rising damp and any infestation.   24.28   The Company has not
received any adverse report from any engineer, surveyor or other professional
relating to the Underlet Property since May 2006.   24.29   So far as the Seller
is aware, no notices, complaints or requirements have been issued or made
(whether formally or informally) by any competent authority or undertaking
exercising statutory or delegated powers in relation to any of the Property, the
Current Use of the Property or any machinery, plant or equipment in them, and
the Seller is not aware of any matter which could lead to any such notice,
complaint or requirement being issued or made.   24.30   There exists no dispute
between the Company and the owner or occupier of any other premises adjacent to
or neighbouring the Property and the Seller neither expects, nor is aware of,
any circumstances that may give rise to any such dispute after the date of this
agreement.   25.   ACCOUNTS   25.1   The Accounts have been prepared in
accordance with UK GAAP.   25.2   The Accounts have been audited by an auditor
or firm of accountants qualified to act as auditors in the United Kingdom and
the auditors ´ report(s) required to be annexed to the Accounts is unqualified.
  25.3   The Accounts:   25.3.1   make proper provision or reserve for all bad
and doubtful debts, obsolete or slow-moving stocks and for depreciation on fixed
assets;   25.3.2   do not overstate the value of current or fixed assets; and  
25.3.3   do not understate any liabilities (whether actual or contingent).  
25.4   The Accounts show a true and fair view of the commitments and financial
position and affairs of the Company as at the Accounts Date and of the profit
and loss of the Company for the financial year ended on that date.   25.5   The
Accounts contain proper provision for Taxation (including deferred Taxation) and
other liabilities (whether quantified, contingent, disputed or otherwise) of the
Company as at the Accounts Date.   25.6   The Accounts are not affected by any
unusual or non-recurring items.   25.7   The Accounts have been filed and laid
before the Company in general meeting in accordance with the requirements of the
Companies Acts.   25.8   The Accounts have been prepared on a basis consistent
with the audited accounts of the Company for the two prior accounting periods
without any change in accounting policies used.

61



--------------------------------------------------------------------------------



 



25.9   The Management Accounts have been prepared on a basis consistent with
that employed in preparing the Accounts and truly and fairly represent in all
material aspects the assets and liabilities and the profits and losses of the
Company as at and to the date and period for which they have been prepared.  
26.   FINANCIAL AND OTHER RECORDS   26.1   All financial and other records of
the Company:   26.1.1   have been properly prepared and maintained;   26.1.2  
constitute an accurate record of all matters required by law to appear in them;
  26.1.3   do not contain any material inaccuracies or discrepancies; and  
26.1.4   are in the possession of the Company.   26.2   No notice has been
received or allegation made that any of those records are incorrect or should be
rectified.   26.3   All statutory records, including accounting records,
required to be kept or filed by the Company have been properly kept or filed and
comply with the requirements of the Companies Acts.   26.4   All deeds and
documents belonging to the Company are in the possession of the Company.   27.  
CHANGES SINCE ACCOUNTS DATE       Since the Accounts Date:   27.1.1   the
Company has conducted its business in the normal course and as a going concern;
  27.1.2   there has been no material adverse change in the turnover, financial
position or prospects of the Company;   27.1.3   the Company has not issued or
agreed to issue any share or loan capital;   27.1.4   no dividend or other
distribution of profits or assets has been, or has been agreed to be, declared,
made or paid by the Company;   27.1.5   the Company has not borrowed or raised
any money or taken any form of financial security and no capital expenditure has
been incurred on any individual item by the Company in excess of £5,000 and the
Company has not acquired, invested or disposed of (or agreed to acquire, invest
or dispose of) any individual item by the Company in excess of £5,000; and  
27.1.6   no shareholder resolutions of the Company have been passed other than
as routine business at the annual general meeting or as may be required for the
purposes of this Transaction.   28.   EFFECT OF SALE ON SALE SHARES       The
sale of the Sale Shares by the Seller will not:

62



--------------------------------------------------------------------------------



 



28.1.1   so far as the Seller is aware, cause the Company to lose the benefit of
any right or privilege it presently enjoys; or   28.1.2   relieve any person of
any contractual obligation to the Company or enable any person to determine any
such obligation enjoyed by the Company; or   28.1.3   give rise to, or cause to
become exercisable, any right of pre-emption over the Sale Shares; or   28.1.4  
entitle any person to receive from the Company any finder’s fee, brokerage or
other commission in connection with the purchase of the Sale Shares by the
Buyer; or   28.1.5   result in any customer or supplier being entitled to cease
dealing with the Company or to reduce materially its existing level of business
or to change the terms on which it deals with the Company; or   28.1.6   so far
as the Seller is aware, result in any officer or senior Employee leaving the
Company; or   28.1.7   result in a breach of contract, law, regulation, order,
judgment, injunction, undertaking, decree or other like imposition; or   28.1.8
  result in the loss or impairment of or any default under any licence,
authorisation or consent required by the Company for the purposes of its
business; or   28.1.9   result in the creation, imposition, crystallisation or
enforcement of any Encumbrance on any of the assets of the Company; or   28.1.10
  result in any present or future indebtedness of the Company becoming due and
payable, or capable of being declared due and payable, prior to its stated
maturity date or in any financial facility of the Company being withdrawn; or  
28.1.11   entitle any person to acquire or affect the entitlement of any person
to acquire shares in the Company.   29.   RETIREMENT BENEFITS   29.1   In this
paragraph 28 these definitions apply:   29.1.1   the “Scheme” means the money
purchase pension scheme with Standard Life nominated by the Company;   29.1.2  
“Pension Arrangement” means an agreement or arrangement for the payment of or
contribution towards any Benefits;   29.1.3   “Benefits” means pensions,
allowances, lump sums or other like benefits payable on or after termination of
service or retirement or on death;   29.1.4   “Employees” means the Company’s
employees and directors.   29.2   Other than the Scheme there is no Pension
Arrangement in operation for the benefit of any of the Employees or for the
benefit of any dependants of Employees and no assurance has been given to any of
the Employees about the introduction of any Pension Arrangement.

63



--------------------------------------------------------------------------------



 



29.3   Details of the Scheme have been given to the Buyer in the form of copies
of the booklets or other explanatory literature issued to the Employees.   29.4
  There is no obligation to provide benefits under, or make contributions to,
the Scheme except as revealed in the documents provided to the Buyer.   29.5  
There are no claims outstanding, pending or threatened (including a complaint to
the Pension Ombudsman) against the administrator of the Scheme or against the
Seller or the Company in connection with the Scheme.   30.   REPRESENTATIONS
GIVEN AND AGREED IN THE LETTER OF INTENT   30.1   The Identified Station
Contracts are valid and binding written agreements and the Business has valid
and binding agreements to obtain reports from UBC Media Group plc and to obtain
traffic information and reports from TrafficLink Limited (the Identified Station
Contracts and the agreements with UBC Media Group plc and Traffic Link Limited
are collectively referred to as the “Identified Commercial Agreements”).   30.2
  None of the Identified Station Contracts provide the radio group subject
thereto with the right to cancel, terminate or modify such Identified Station
Contract prior to its scheduled expiration date, other than (i) under standard
change of control clauses that permit termination only on ‘reasonable’ grounds,
(ii) upon a breach of the applicable Identified Station Contract by the Business
and delivery of notice of such breach, or (iii) with respect Bauer, upon
reasonable notice in the absence of a scheduled contract expiration date.   30.3
  The Transaction would not permit cancellation, termination or modification
under the change of control clause of any Identified Station Contract and there
has been no breach of any of the Identified Station Contracts giving the other
contracting party the right to cancel, terminate or modify such Identified
Station Contract.   30.4   All of the Identified Commercial Agreements (i) are
on normal commercial terms and contain all such rights as might be reasonably
expected in relation to an industry standard contract of this nature; (ii) were
entered into on an arm’s length basis; and (iii) do not provide for any payment
or obligation to any party other than the other contracting party, and in that
case, purely commission payments in relation to the Business.   30.5   The
existing terms of the Identified Commercial Agreements do not provide for any
material increase in the expenses for financial periods commencing on or after 1
April 2008 which would be inconsistent with the level of expenses used in
calculating the net profit for the accounting period ended 31 March 2008.   30.6
  The existing terms of the Identified Station Contract do not provide that the
number of advertising spots may decrease by more than 5%.   30.7   Neither the
Seller nor the Company have received any notice or other communication (in
writing or otherwise) regarding (i) any actual, threatened or possible
termination of a Identified Station Contract (including without limitation any
election or intention not to renew such Identified Station Contract), or
(ii) any actual, threatened or possible modification of the material terms of
any Identified Station Contract.

64



--------------------------------------------------------------------------------



 



Part 2
Tax Warranties

1.   Accounts, returns and information   1.1   The Accounts make proper
provision for all Taxation for which the Company was at the Accounts Date or
thereafter became or may hereafter become liable or accountable in respect of or
by reference to any income, profit, receipt, gain, transaction, agreement,
distribution or event which was earned, accrued, received, realised, entered
into, paid or made on or occurred before the Accounts Date and proper provision
was made therein for deferred taxation in accordance with generally accepted
accounting principles.   1.2   All returns, computations and payments which
should have been made by the Company for any taxation purpose have been made
within the requisite periods and are up-to-date, materially correct and on a
proper basis.   1.3   The Company has preserved or maintained all records which
it is required to preserve or maintain for any Taxation purpose and is in
possession of sufficient information or has reasonable access to such
information to enable it to compute its liability to Taxation insofar as it
depends on any act, omission, event or transaction occurring or treated for any
Taxation purpose as occurring on or before Completion.   1.4   The Company has
not within the past six years paid or become liable to pay, and so far as the
Seller is aware there are no circumstances by reason of which it is likely to
become liable to pay, any penalty, fine, surcharge or interest whether charged
by virtue of the provisions of the TMA 1970 or VATA or otherwise.   1.5   The
Seller is not aware of any circumstance which will or may, whether by lapse of
time or the issue of any notice of assessment or otherwise, give rise to any
dispute with any relevant Taxation Authority in relation to its liability or
accountability for taxation, any claim made by it, any relief, deduction, or
allowance afforded to it, or in relation to the status or character of the
Company (whether as to its status as an unquoted company or as a trading company
or as a member of any group) under or for the purpose of any provision of any
legislation relating to taxation.   1.6   All clearances obtained by the Company
have been properly obtained and all information supplied to HM Revenue and
Customs or other appropriate authority in connection with such clearances was
complete and accurate in all respects and any transaction for which such
clearance was obtained has been carried out in accordance only with the terms of
the relevant clearance and the application on which the clearance was based.  
1.7   No Taxation Authority has agreed to operate any special arrangement (being
an arrangement which is not based on a strict and detailed application of the
relevant legislation) in relation to the Company’s affairs, whether in respect
of benefits provided by the Company to its officers or employees, or in relation
to the valuation of stocks or in respect of any administrative or other matter
whatsoever.   1.8   The Company has fully complied with its obligations under
Part 7 Finance Act 2004 (Disclosure of Tax Avoidance Schemes). There are set out
in the Disclosure Letter full details of any disclosures made by any Group
Company (or a promoter in respect of arrangements involving a Group Company)
under those rules together with any reference number supplied to a Group Company
(or a promoter) by HM Revenue & Customs.

65



--------------------------------------------------------------------------------



 



2.   Employees, payment of tax and withholdings   2.1   The Company has duly
deducted and accounted for all amounts which it has been obliged to deduct or
withhold in respect of taxation and, in particular, has properly operated the
PAYE system, by deducting tax, as required by law, from all payments made, or
treated as made, to its employees or former employees (including, for the
avoidance of doubt, any sums payable in respect of benefits provided), and has
accounted to HM Revenue and Customs for all tax so deducted and for all tax
chargeable on benefits provided for its employees or former employees.   2.2  
The Company is not liable to pay or make reimbursement or indemnity in respect
of any Taxation (or amounts corresponding thereto) in consequence of the failure
by any person (not being a company in the Group) to discharge that Taxation
within any specified period or otherwise, where such taxation relates to a
profit, income or gain, transaction, event, omission or circumstance arising,
occurring or deemed to arise or occur wholly prior to Completion.   2.3   The
Company is not and has never been a “large company” within the meaning of
regulation 3 of the Corporation Tax (Instalment Payments) Regulations 1998
(Statutory Instrument 1998/3175).   3.   Share schemes   3.1   In respect of
each acquisition of securities within Chapter 2 of Part 7, ITEPA (Restricted
Securities), an election has been made under section 431 ITEPA in respect of all
securities and there is Disclosed full details of any liability to employment
income which has arisen as a result of that election.   3.2   The Company has
not entered into any agreement to which the provisions of Chapter 3 of Part 7
(Convertible securities) to Chapter 4 (Post Acquisition benefits from
Securities) (inclusive) of ITEPA have applied.   3.3   There have been Disclosed
in the Disclosure Letter all securities options granted or purported to have
been granted by the Company to an employee or by any other company to an
employee by reason of his employment with the Company under:   3.3.1   any
scheme approved under Chapter 6 (Approved Share Incentive Plans), Chapter 7
(Approved SAYE Option Schemes), and/or Chapter 8 (Approved Company Share Option
Plan Schemes) of Part 7 of ITEPA; or   3.3.2   any other share scheme or
arrangement under Chapter 5 (Securities and Options) and/or Chapter 9
(Enterprise Management Incentives) of Part 7 of ITEPA.   3.4   Each securities
option granted is in compliance with the requirements of the relevant
legislation and any applicable scheme rules.   3.5   The Company is not nor has
been a party to any agreement under which any person has a right to acquire
securities in the Company other than by reason of his employment.   3.6   The
Company has not established, lent or contributed to:

66



--------------------------------------------------------------------------------



 



3.6.1   a qualifying employees’ share ownership trust as defined in Schedule 4
Finance Act 1989 (Employee Share Ownership Trusts); or   3.6.2   any other trust
empowered to acquire by subscription, purchase or otherwise, any shares in any
company.   3.7   The Company has complied fully with its obligations under the
provisions of Section 421J ITEPA and Section 85 of the Finance Act 1988.   3.8  
The Company has obtained full corporation tax relief under Schedule 23 of
Finance Act 2003 (Corporation Tax Relief for Employee Share Acquisition) for
each and every (if any):   3.8.1   acquisition of shares in that company; and  
3.8.2   option to acquire shares in that company; and       so far as the Seller
is aware, the corporation tax relief will not be reduced or restricted in any
way.   3.9   No restriction under Schedule 24 of Finance Act 2003 (Restriction
on deductions for employee benefit contributions) has or so far as the Seller is
aware could apply to any corporation tax deduction claimed or to be claimed for
any accounting periods which have commenced on or before Completion by the
Company in respect of any employee benefit contributions made or to be made on
or before Completion.   3.10   The Company has entered into an arrangement under
paragraphs 3A or 3B Schedule 1 to the Social Security Contributions and Benefits
Act 1992 in respect of every securities option granted by reason of employment
with the Company and the Disclosure Letter at item 3 of the Tax Warranties
disclosures Discloses all such arrangements.   3.11   The Company has
established all necessary mechanisms for the retrieval of, collection and
payment of Secondary Class 1 National Insurance Contributions in accordance with
such arrangements authorised by paragraph 3B Schedule 1 to the Social Security
Contributions and Benefits Act 1992.   4.   Distributions, payments and share
capital   4.1   Since the Accounts Date the Company has not paid or declared any
dividend nor has it made any payment which is (or is treated as) a distribution
for Taxation purposes.   4.2   The Company has not at any time issued any share
capital as paid up otherwise than by the receipt of new consideration after
repaying any share capital, as mentioned in Section 210 of the Taxes Act.   4.3
  The Company has not been concerned with or in any distribution for the
purposes of Sections 213 to 218 of the Taxes Act (demerger).   5.   Loan
relationships, foreign exchange etc   5.1   Each amount in relation to which the
Company is a debtor or creditor and is reflected in the Accounts or is existing
at the date hereof constitutes a loan relationship of the Company within the
meaning of the Finance Act 1996 and no such loan relationship has an unallowable
purpose as defined in paragraph 13 of Schedule 9 to the Finance Act 1996.

67



--------------------------------------------------------------------------------



 



5.2   No Taxation liability or non-trading deficit would arise from any loan
relationship of the Company as a result of any debt under such loan relationship
being settled in full or in part at the Completion Date.   5.3   In relation to
each of its loan relationships, the Company operates and has operated an
accruals basis of accounting authorised under Section 85 Finance Act 1996.   5.4
  No interest or other amount treated as a debit (including imputed interest
under Sections 770 to 773 of the Taxes Act) in relation to any loan relationship
remains unpaid and each such debit can be deducted in computing the taxable
profits of the Company.   5.5   The Company is not and never has been a party to
any interest rate contract or option, or currency contract or option which is or
may become a qualifying contract as described in Chapter 2 Part 3 of and
Schedule 23 to the Finance Act 2002.   6.   Close company provisions   6.1   The
Company is not, and at all times during the six years ended on the Accounting
Date never has been, a close company as defined in Sections 414 and 415 of the
Taxes Act.   6.2   The Company is not a participator in a company which is not
resident in the United Kingdom and which would be a close company if it were
resident in the United Kingdom in circumstances such that a chargeable gain
accruing to the company not resident in the United Kingdom could be apportioned
to the Company pursuant to Section 13 of the TCGA.   7.   Group transactions

The Company has not at any time:-

7.1   acquired any asset from any company which at the time of the acquisition
was a member of the same group of companies as defined in Section 170 of the
TCGA;   7.2   entered into or been otherwise involved in any transaction to
which Section 774 of the Taxes Act applies;   7.3   surrendered or claimed or
agreed or arranged to surrender or claim (and prior to Completion will not
surrender or claim or agree to arrange to surrender or claim) any amount by way
of group relief pursuant to Sections 402 to 413 (inclusive) of the Taxes Act and
has not made or received and is not liable to make or entitled to receive a
payment for such group relief which has not been made or received as at
Completion;   7.4   joined in the making of any election pursuant to Section 247
of the Taxes Act or made any payment without deduction of income tax in
circumstances such that income tax ought to have been deducted;   7.5   been a
party to any such reconstruction as is described in Section 343 of the Taxes
Act;   7.6   acquired an asset as trading stock from a member of the same group
where the asset did not form part of the trading stock of any trade carried on
by the other member, as mentioned in Section 173(1) of the TCGA, or disposed of
an asset which formed part of the trading stock of any trade carried on by the
Company to another member of the same group which acquired the asset otherwise
than as trading stock of a trade carried on by the other member, as mentioned in
Section 173(2) of the TCGA;

68



--------------------------------------------------------------------------------



 



7.7   been, and so far as the Seller is aware there are no circumstances by
virtue of which the Company could be, assessed or charged to corporation tax by
virtue of the provisions of Section 190 of the TCGA and the Company is not
entitled to recover or liable to have recovered from it any sums paid pursuant
to any of that section;   7.8   entered into an election under Section 179A of
the TCGA to assume liability for a profit or gain originally accruing to another
company; or   7.9   ceased to be a member of a group of companies in such
circumstances that a profit or gain was deemed to accrue to the Company by
virtue of Section 179 of the TCGA and neither the execution of this Agreement
nor Completion will result in any profit or gain being deemed to accrue to the
Company pursuant to Section 179 of the TCGA.   8.   General   8.1   So far as
the Seller is aware there are no circumstances under which the Company is or
could become liable under Sections 767A or 767AA of the Taxes Act to pay any
amount in respect of any Taxation liability of another company.   8.2   The
Company has not given or been required to give any security for Taxation.   9.  
Chargeable gains   9.1   If each of the capital assets of the Company was
disposed of for a consideration equal to the book value of that asset in or
adopted for the purpose of the Accounts no liability to corporation tax on
chargeable gains would arise (and for this purpose there shall be disregarded
any relief or allowance available to the Company other than amounts falling to
be deducted from the consideration receivable under Section 38 of the TCGA).  
9.2   Neither the Company nor any other person has made any claim for relief
under Sections 152-160, Section 175 or Section 179B of the TCGA (“roll-over
reliefs”) or any other claim which affects or could affect the amount of the
chargeable gains or allowable losses which would, but for such claim, arise on a
disposal by the Company of any of its assets.   9.3   No debt (other than a debt
on a security) owed to the Company would on its disposal give rise to a
liability to taxation by reason of Section 251 of the TCGA (disposals otherwise
than as original creditor).   10.   Capital allowances   10.1   No balancing
charge under the Capital Allowances Act 2001 (or other legislation relating to
any capital allowances) would be made on the Company on the disposal of any
asset, or of any pool of assets (that is to say all those assets expenditure
relating to which would be taken into account in computing whether or not a
balancing charge would arise on a disposal of any other of those assets), on the
assumption that the disposals are made for a consideration equal to the book
value shown in or adopted for the purpose of the Accounts for each of the
assets.

69



--------------------------------------------------------------------------------



 



10.2   The Company has not made any election under Chapter 9 of Part 2 of the
Capital Allowances Act 2001 nor is it taken to have made any such election under
Section 89(4) of the Capital Allowances Act 2001.   10.3   The Company has not
obtained any capital allowances under Chapter 14 of Part 2 of the Capital
Allowances Act 2001 (fixtures).   10.4   The Company does not own any asset
which is, or is capable of being a long-life asset as defined in Chapter 10 of
Part 2 of the Capital Allowances Act 2001.   11.   Value Added Tax — General  
11.1   The Company:-   11.1.1   is duly registered and is a taxable person for
the purposes of value added tax;   11.1.2   has complied in all material
respects with all statutory requirements, orders, provisions, directions or
conditions relating to value added tax;   11.1.3   maintains complete,
materially correct and up-to-date records for the purposes of all legislation
relating to value added tax and is not subject to any condition imposed by HM
Revenue and Customs under paragraph 6 of Schedule 11 VATA;   11.1.4   is not in
arrears with any payment or returns under legislation relating to value added
tax, or liable to any abnormal or non-routine payment, or any forfeiture or
penalty, or to the operation of any penal provision;   11.1.5   has not been
required by HM Revenue and Customs to give security under paragraph 4 of
Schedule 11 VATA; and   11.1.6   has not applied for treatment as a member of a
group for value added tax purposes under Section 43 VATA.   11.2   All supplies
of goods and services made by the Company are taxable supplies for the purposes
of VATA and the Company has not been denied credit for any input tax by reason
of the operation of Section 26 VATA.   11.3   All goods or services supplied to
the Company, or goods imported by the Company, in respect of which the Company
has claimed credit for input tax under Section 25 VATA, are used or intended to
be used wholly for the purposes of the Company’s business.   11.4   No supplies
of relevant services have been made to the Company to which Section 8 VATA
applied.   11.5   The Company is not, and has not agreed to become, an agent,
manager or factor for the purposes of Section 47 VATA of any person who is not
resident in the United Kingdom or the VAT representative of any such person for
the purposes of Section 48 VATA.   11.6   The Disclosure Letter contains full
particulars of any claim for bad debt relief made by the Company under
Section 36 VATA.   11.7   The Disclosure Letter contains full particulars of any
asset in respect of which Part XV of the Value Added Tax Regulations 1995
(Statutory Instrument 1995/2518) (capital goods scheme) applies.

70



--------------------------------------------------------------------------------



 



11.8   The Company has never disposed of or acquired any business or assets in
the circumstances mentioned in Section 49 VATA or Article 5 of the Value Added
Tax (Special Provisions) Order 1995.   11.9   The Company has fully complied
with its obligations under Schedule 11A VATA 1994 (Disclosure of Avoidance
Schemes).   12.   Value Added Tax — Property transactions   12.1   The Company
has not made any election under paragraph 2(1) of Schedule 10 to the VATA.  
12.2   The Company has not incurred any liability under the provisions of
paragraph 6 of Schedule 10 to the VATA.   12.3   The Company has not been
involved in arrangements falling within paragraphs 2(3AA) or 3A of Schedule 10
to the VATA.   13.   Intangible Fixed Assets   13.1   If any of the intangible
fixed assets of the Company were disposed of at book value no credits or debits
would arise under Schedule 29 Finance Act 2002 (Gains and losses of a company
from intangible assets).   13.2   The Company has not made and is not entitled
to make any claim to have the cost for Taxation purposes of any intangible fixed
asset reduced by reference to the proceeds of realisation of any other
intangible fixed asset whether owned by the Company or any other person.   13.3
  The Company has not recognised a gain in respect of negative goodwill for the
purposes of paragraph 16, Schedule 29 Finance Act 2002.   13.4   Neither the
signing of this agreement nor Completion will result in any profit or gain being
deemed to accrue to the Company under paragraph 58, Schedule 29 of the Finance
Act 2002 (De-grouping).   13.5   The Company has not entered into nor will, on
or before Completion, enter into an election under paragraph 66, Schedule 29 of
the Finance Act 2002 (Reallocation of de-grouping charge within group).   13.6  
The Company is not liable to Taxation under paragraph 68, Schedule 29 of the
Finance Act 2002 (Recovery of charge from another Group Company or controlling
director).   13.7   The Company has not sold or agreed to sell any patent rights
for a capital sum (which would be chargeable to income) under section 587 of
ITTOIA (charge to tax on income from sales of patent rights).   13.8   The
Company has drawn up its accounts in accordance with generally accepted
accounting practice and has brought into account for Taxation purposes debits
under paragraphs 8 (Expenditure written off as it is incurred) or 9 (Writing
down on accounting basis) of Schedule 29 Finance Act 2002.   14.   Stamp Duty,
Stamp Duty Reserve Tax and Stamp Duty Land Tax

71



--------------------------------------------------------------------------------



 



14.1   The Company has duly paid all stamp duty, stamp duty land tax and all
stamp duty reserve tax for which it is or has at any time been liable and the
Company is not liable to pay any penalty, interest or fine in respect of stamp
duty or stamp duty reserve tax or to forfeiture of any relief from any such
duty, penalty, interest or fine and so far as the Seller is aware there are no
circumstances including execution, substantial performance of any contract for a
land transaction and performance of this agreement which may result in the
Company becoming liable to any such penalty, interest or fine or to any such
forfeiture.   14.2   Where required the Company has obtained all necessary
adjudication in respect of each and every exemption or relief from stamp duty,
stamp duty reserve tax, or stamp duty land tax.   14.3   All documents in the
possession or under the control of the Company or to the production of which the
Company is entitled which are necessary to establish the title of the Company to
any asset and which, in the United Kingdom or elsewhere, attract either stamp
duty or require to be stamped with a particular stamp denoting that no duty is
chargeable or that the document has been produced to the appropriate authority,
have been properly stamped; and no such documents which are outside the United
Kingdom would attract stamp duty if they were brought into the United Kingdom.  
14.4   Within the three years ending on the date of this agreement the Company
has not been associated for the purposes of paragraph 1 of Schedule 7 to the
Finance Act 2003 or Section 42 of the Finance Act 1930 (group relief) or section
151 Finance Act 1995 (Lease: associated bodies) with any other company (other
than the Company) which has been a party to any transaction for which any claim
for relief or exemption under those sections has been made by the Company.  
14.5   Within the three years ending on the date of this agreement the Company
has not had control of, or been under the control of or under the same control
as, any other company which has been a party to any transaction for which any
claim for relief or exemption has been made by the Company under Section 75 to
the Finance Act 1986 or Paragraphs 7 and 8 of Schedule 7 to the Finance Act 2003
(Reconstruction Relief and Acquisition Relief). For the purposes of this
warranty “control” has the meaning given in section 416 of the Taxes Act.   14.6
  No contract for a land transaction has been entered into and substantially
performed, but not yet completed, without the required payment of stamp duty
land tax.   14.7   The Company has not entered into a contract for a land
transaction on which there will be an outstanding balance of stamp duty land tax
to pay on completion of the land transaction.   14.8   The Company has not
entered into a contract for a land transaction which is within section 45
Finance Act 2003 (contract and conveyance: effect of transfer of rights).   14.9
  A land transaction return (as defined by section 76 Finance Act 2003), has
been promptly and correctly filed with HM Revenue and Customs in respect of all
notifiable land transactions.   14.10   The Disclosure Letter sets out full and
accurate details of any chargeable interest (as defined under section 48,
Finance Act 2003) acquired or held by the Company before Completion in respect
of which the Vendors are aware or ought reasonably to be aware that an
additional land transaction return will be required to be filed with a Taxation
Authority and/or a payment of stamp duty land tax made on or after Completion.

72



--------------------------------------------------------------------------------



 



14.11   The Company has not entered into any transaction to which Schedule 19 to
the Finance Act 2003 applies or could apply.   14.12   The Company has complied
in all material respects with the provisions of Part IV of the Finance Act 1986
(stamp duty reserve tax) and any regulations made thereunder.   15.   Residence
and offshore interests   15.1   The Company is and has at all times been
resident in the United Kingdom for the purposes of all Taxation Statutes and has
not at any time been resident outside the United Kingdom for the purposes of any
Taxation Statute or any double taxation arrangements.   15.2   The Company is
not, and has never been, a dual-resident investing company within the meaning of
Section 404 of the Taxes Act.   15.3   The Company has not at any time entered
into any transaction falling within Section 765 of the Taxes Act or failed to
comply with the requirements of Section 765A of the Taxes Act.   15.4   The
Company has not at any time been subject to Taxation in any jurisdiction outside
the United Kingdom or had a branch outside the United Kingdom or any permanent
establishment (as that expression is defined in Section 148 of the Finance Act
2003) outside the United Kingdom.   15.5   No assessment in respect of a
chargeable gain on the disposal of any asset of the Company situated outside the
United Kingdom or of overseas income which is temporarily or permanently
incapable of remittance to the United Kingdom has been postponed under the
provisions of Section 279 of the TCGA (foreign assets: delayed remittances) or
Section 584 of the Taxes Act (relief for unremittable overseas income —
corporation tax).   15.6   The Company does not own and has not at any time
owned a material interest in an offshore fund which is or has at any material
time been a non-qualifying offshore fund within the meaning of Section 760 of
the Taxes Act.   15.7   The Company does not own and has not at any time owned
any interest in a controlled foreign company within the meaning of Chapter IV of
Part XVII of the Taxes Act.   15.8   The Company is not assessable and has not
at any time been assessed to tax under Section 126 of the Finance Act 1995.  
16.   Anti-avoidance   16.1   The Company has not been and is not now a party to
any transaction or arrangement containing steps inserted without any commercial
or business purpose and designed partly or wholly to avoid partly or wholly a
liability to Taxation.   16.2   So far as the Seller is aware the Company has
not in the six years ended on the date of this agreement carried out or been
engaged in any transaction or arrangement in respect of which there may be
substituted for the actual consideration given or received by the Company a
different consideration for any Taxation purposes.   16.3   The Company has not
been a party to any notifiable arrangements or notifiable proposals within the
meaning of section 306 Finance Act 2004 (and relevant regulations) and the
Company has not been a party to any designated scheme or notifiable scheme
within the meaning of schedule 11A to the VATA.

73



--------------------------------------------------------------------------------



 



SCHEDULE 5
Commercial Agreements

74



--------------------------------------------------------------------------------



 



SCHEDULE 6
Intellectual Property Rights

75



--------------------------------------------------------------------------------



 



SCHEDULE 7
Information Technology

76



--------------------------------------------------------------------------------



 



SCHEDULE 8
Particulars of Underlet Property
Leasehold Property

77



--------------------------------------------------------------------------------



 



SCHEDULE 9
Basis for preparation of the Completion Accounts

78



--------------------------------------------------------------------------------



 



SCHEDULE 10
The Retention

79



--------------------------------------------------------------------------------



 



               
EXECUTED as a DEED by
    )      
UBC MEDIA GROUP PLC
    )      
acting by one director
    )     /s/ Simon Cole
in the presence of:
          Director
 
           
Witness signature: /s/ A. McArthur                 
           
Witness name: A. McArthur
           
Witness occupation: Production Designer
           
Address:                                                                
           
 
           
EXECUTED as a DEED by
    )      
GLOBAL TRAFFIC NETWORK (UK) LIMITED
    )      
acting by one director
    )     /s/ William L. Yde III
in the presence of:
          Director
 
           
Witness signature: /s/ Justine Yde                    
           
Witness name: Justine Yde
           
Witness occupation:                                          
           
Address:                                                                
           
 
           
EXECUTED as a DEED by
    )      
GLOBAL TRAFFIC NETWORK, INC.
    )      
acting by one director
    )     /s/ William L. Yde III
in the presence of:
          Director
 
           
Witness signature: /s/ Justine Yde                    
           
Witness name: Justine Yde
           
Witness occupation:                                          
           
Address:                                                                
           

80